


Exhibit 10.1













MERGER AGREEMENT







BY AND AMONG







CORNERWORLD CORPORATION,




THE LEADSTREAM, LLC,




and




DEPORTES MEDIA, LLC







_________________




Dated as of February 29, 2016













--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

Page

 

 

ARTICLE I. DEFINITIONS

1

 

 

 

 

ARTICLE II. THE MERGER

6

 

2.1

The Merger

6

 

2.2

Closing

6

 

2.3

Effective Time

6

 

2.4

Effects of the Merger

7

 

2.5

Conversion of Equity Interests.

7

 

2.6

Issuance of Merger Consideration

7

 

2.7

Tax Free Reorganization

8

 

2.8

Reorganization of the Board of Directors and Management

8

 

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF DEPORTES MEMBERS

8

 

3.1

Investment Purpose.

8

 

3.2

Leakout Provision.

9

 

3.3

Share Legend

9

 

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF DEPORTES

10

 

4.1

Organization and Good Standing

10

 

4.2

Capitalization of Deportes

10

 

4.3

Authorization of Transaction

10

 

4.4

Noncontravention

11

 

4.5

Deportes Financial Information

11

 

4.6

Events Subsequent to Deportes Balance Sheet

11

 

4.7

Tax Matters

13

 

4.8

Title to Assets

15

 

4.9

Deportes Intellectual Property

15

 

4.10

Affiliate Transactions

15

 

4.11

Powers of Attorney

16

 

4.12

Litigation

16

 

4.13

Employee Benefits

16

 

4.14

Insurance

17

 

4.15

Employees

17

 

4.16

Labor Relations

19

 

4.17

Legal Compliance

19

 

4.18

Brokers’ Fees

20

 

4.19

Undisclosed Liabilities

20

 

4.20

Disclosure

20

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES OF CORNERWORLD

20

 

5.1

Representations of CornerWorld Concerning the Transaction

20

 

5.2

Representations of CornerWorld Concerning CornerWorld

21

 

 

 

 

ARTICLE VI. ACCESS TO INFORMATION AND DOCUMENTS

24

 

6.1

Access to Information

24




i

--------------------------------------------------------------------------------




 

6.2

Effect of Access

25

 

 

 

 

ARTICLE VII. COVENANTS

25

 

7.1

Preservation of Business

25

 

7.2

Current Information

25

 

7.3

Material Transactions

26

 

7.4

Public Disclosures

28

 

7.5

Confidentiality

28

 

 

 

 

ARTICLE VIII. CONDITIONS TO CLOSING

28

 

8.1

Mutual Conditions

28

 

8.2

Conditions to the Obligations of CornerWorld

29

 

8.3

Conditions to the Obligations of Deportes

31

 

 

 

 

ARTICLE IX. SURVIVAL OF REPRESENTATIONS

32

 

 

 

 

ARTICLE X. EFFECTIVENESS, TERMINATION, AMENDMENT AND WAIVER

32

 

10.1

Condition to Effectiveness of Agreement.

32

 

10.2

Termination.

33

 

10.3

Effect of Termination

34

 

10.4

Amendment

34

 

10.5

Extension; Waiver

34

 

10.6

Procedure for Termination, Amendment Extension or Waiver

34

 

 

 

 

ARTICLE XI. MISCELLANEOUS

35

 

11.1

Notices

35

 

11.2

Further Assurances

35

 

11.3

Governing Law

36

 

11.4

Commissions

36

 

11.5

Captions

36

 

11.6

Integration of Schedules

36

 

11.7

Entire Agreement

36

 

11.8

Expenses

36

 

11.9

Counterparts

36

 

11.10

Binding Effect

37

 

11.11

No Rule of Construction

37

 

 

 

 

DETAIL OF SCHEDULES

60




ii

--------------------------------------------------------------------------------




MERGER AGREEMENT




This MERGER AGREEMENT (this “Agreement”) is entered into as of this 29th day of
February, 2016, by and among CORNERWORLD CORPORATION, a Nevada corporation
(“CornerWorld”), THE LEADSTREAM, LLC, a Delaware limited liability company and a
wholly owned subsidiary of CornerWorld (“Merger Sub”), and DEPORTES MEDIA, LLC,
a Texas limited liability company, for itself and on behalf of  all of its
wholly owned subsidiaries (“Deportes”).




RECITALS




WHEREAS, CornerWorld is a public company listed on the U.S. OTCQB (the “OTCQB”)
having the following securities issued and outstanding: (i) Four Million Six
Hundred Fifty-Five Thousand, Three Hundred Thirty-Eight (4,655,338) shares of
common stock issued and outstanding (the “CornerWorld Shares”) and (ii) options
for the purchase of Forty-six Thousand, Five Hundred Sixty-Seven (46,567) shares
of common stock, of which Twenty-Four Thousand Four Hundred Twenty-six (24,426)
are vested;




WHEREAS, Deportes has agreed to a merger pursuant to which Merger Sub, a wholly
owned subsidiary of CornerWorld, would merge with and into Deportes, with the
issued and outstanding equity interests in Deportes being converted into newly
issued and outstanding shares of CornerWorld Common Stock, as provided herein
(the “Merger”), and as a result Deportes would become a wholly owned subsidiary
of CornerWorld;




WHEREAS, in furtherance thereof, the Board of Directors of CornerWorld and
Merger Sub have approved the Merger in accordance with the applicable provisions
of the laws of Nevada and Delaware, respectively, and upon the terms and subject
to the conditions set forth herein;




WHEREAS, in furtherance thereof, the Board of Managers of Deportes and members
of Deportes holding all of the issued and outstanding common units approved the
Merger in accordance with the applicable provisions of the laws of Texas and
upon the terms and subject to the conditions set forth herein, and directed that
this Agreement be submitted for approval by the members of Deportes holding
issued and outstanding Series A units; and




WHEREAS, for United States federal income tax purposes, the parties intend that
the Merger shall constitute a tax-free reorganization within the meaning of
Sections 368 and 1032 of the Code.




NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
agreements contained herein, the parties do hereby agree as follows:




ARTICLE I.  DEFINITIONS




(a)       “Affiliate” shall mean, as to any Person, any other Person controlled
by, under the control of, or under common control with, such Person.  As used in
this definition, “control” shall mean possession, directly or indirectly, of the
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or




--------------------------------------------------------------------------------




other ownership interests, by Contract or otherwise), provided that, in any
event, any Person which owns or holds directly or indirectly five percent (5%)
or more of the voting securities or five percent (5%) or more of the partnership
or other equity interests of any other Person (other than as a limited partner
of such other Person) will be deemed to control such other Person.




(b)       “Agreement” means this Merger Agreement.




(c)       “Applicable Law” or “Applicable Laws” means any and all laws,
ordinances, constitutions, regulations, statutes, treaties, rules, codes,
licenses, certificates, franchises, permits, principles of common law,
requirements and Orders adopted, enacted, implemented, promulgated, issued,
entered or deemed applicable by or under the authority of any Governmental Body
having jurisdiction over a specified Person or any of such Person’s properties
or assets.




(d)       “Best Efforts” means the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to achieve that result as
expeditiously as possible, provided, however, that a Person required to use Best
Efforts under this Agreement will not be thereby required to take actions that
would result in a Material Adverse Effect in the benefits to such Person of this
Agreement and the Merger.




(e)       “Breach” means any breach of, or any inaccuracy in, any representation
or warranty or any breach of, or failure to perform or comply with, any covenant
or obligation, in or of this Agreement or any other Contract.




(f)       “Business” means Spanish-language sports radio broadcasting presently
conducted by Deportes including, without limitation, the COPA ESPN Youth Soccer
Tournament business.




(g)       “Business Day” means any day other than (a) Saturday or Sunday or
(b) any other day on which banks are permitted or required to be closed.




(h)       “Capital Raise” has the meaning set forth in Section 8.2(a).




(i)        “Closing” shall mean the completion of the Merger and the
consummation of the transactions set forth herein.




(j)        “Closing Date” shall mean the date on which the Closing is completed.




(k)       “Code” shall mean the Internal Revenue Code of 1986, as amended.




(l)        “Confidential Information” means any information pertaining to the
business, operations, marketing, customers, financing, forecasts and plans of
any Party provided to or learned by any other Party during the course of
negotiation of the Merger.  Information shall be treated as Confidential
Information whether such information has been marked “confidential” or in a
similar manner.




(m)       “Consent” means any approval, consent, license, permits, ratification,
waiver or other authorization.




2

--------------------------------------------------------------------------------




(n)       “Contract” means any agreement, contract, lease, license, consensual
obligation, promise, undertaking, understanding, commitment, arrangement,
instrument or document (whether written or oral and whether express or implied),
whether or not legally binding.




(o)       “CornerWorld Business” means CornerWorld’s business of marketing,
telecom and technology companies.




(p)       “CornerWorld Common Stock” means the common stock of CornerWorld, par
value $0.001 per share.




(q)       “CornerWorld Employee Plans” has the meaning set forth in Section
5.2(i).




(r)        “CornerWorld Shares” has the meaning set forth in the Recitals.




(s)       “Debt Capital” has the meaning set forth in Section 8.2(a).




(t)       “Deportes” has the meaning set forth in the preamble.




(u)       “Deportes Balance Sheet” has the meaning set forth in Section 4.5.




(v)       “Deportes Balance Sheet Date” has the meaning set forth in Section
4.5.




(w)      “Deportes’ Counsel” means Gray Reed & McGraw, PC.




(x)       “Deportes Employee Plans” has the meaning set forth in
Section 4.13(a).




(y)       “Deportes Financial Information” has the meaning set forth in
Section 4.5.




(z)       “Deportes Intellectual Property” has the meaning set forth in
Section 4.9.




(aa)      “Deportes Operating Agreement” means the Limited Liability Company
Operating Agreement, as amended, of Deportes Media, LLC, a Texas limited
liability company, by and among Deportes and its members.




(bb)     “DLLCA” means the Delaware Limited Liability Company Act.




(cc)      “Equity Capital” has the meaning set forth in Section 8.2(a).




(dd)     “Effective Date” has the meaning set forth in Section 10.1.




(ee)      “Exchange Act” means the Securities Exchange Act of 1934, as amended.




(ff)      “GAAP” means at any particular time generally accepted accounting
principles in the United States, consistently applied on a going concern basis,
using consistent audit scope and materiality standards.




3

--------------------------------------------------------------------------------




(gg)     “Governing Documents” means with respect to any particular entity, the
articles or certificate of incorporation or certificate of formation and the
bylaws or operating agreement (or equivalent documents for entities of foreign
jurisdictions); all equity holders’ agreements, voting agreements, voting trust
agreements, joint venture agreements, registration rights agreements or other
agreements or documents relating to the organization, management or operation of
any Person or relating to the rights, duties and obligations of the equity
holders of any Person; and any amendment or supplement to any of the foregoing.




(hh)     “Governmental Authorization” means any Consent, license, registration
or permit issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Applicable Law.




(ii)       “Governmental Body” means: (i) nation, state, county, city, town,
borough, village, district, tribe or other jurisdiction; (ii) federal, state,
local, municipal, foreign, tribal or other government; (iii) governmental or
quasi-governmental authority of any nature (including any agency, branch,
department, board, commission, court, tribunal or other entity exercising
governmental or quasi-governmental powers); (iv) multinational organization or
body; (v) body exercising, or entitled or purporting to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power; or (vi) official of any of the foregoing.




(jj)       “IRS” means the United States Internal Revenue Service and, to the
extent relevant, the United States Department of the Treasury.




(kk)     “Knowledge” means actual knowledge without independent investigation.




(ll)       “Material Adverse Effect” or “Material Adverse Change” means, in
connection with any Person, any event, change or effect that is materially
adverse, individually or in the aggregate, to the condition (financial or
otherwise), properties, assets, liabilities, revenues, income, business,
operations, results of operations or prospects of such Person, taken as a whole.




(mm)   “Merger” has the meaning set forth in the Recitals.




(nn)     “Merger Sub” has the meaning set forth in the preamble.




(oo)     “Order” means any writ, directive, order, injunction, judgment, decree,
ruling, assessment or arbitration award of any Governmental Body or arbitrator.




(pp)     “Ordinary Course of Business” means an action taken by a Person only if
that action: (i) is consistent in nature, scope and magnitude with the past
practices of such Person and is taken in the ordinary course of the normal,
day-to-day operations of such Person; (ii) does not require authorization by the
board of directors or shareholders of such Person (or by any Person or group of
Persons exercising similar authority) and does not require any other separate or
special authorization of any nature; and (iii) is similar in nature, scope and
magnitude to actions customarily taken, without any separate or special
authorization, in the ordinary course of the normal, day-to-day operations of
other Persons that are in the same line of business as such Person.




4

--------------------------------------------------------------------------------




(qq)     “Party” or “Parties” means CornerWorld, Merger Sub and/or Deportes.




(rr)       “Person” shall mean an individual, company, partnership, limited
liability company, limited liability partnership, joint venture, trust or
unincorporated organization, joint stock corporation or other similar
organization, government or any political subdivision thereof, or any other
legal entity.




(ss)      “Proceeding” means any action, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
judicial or investigative, whether formal or informal, whether public or
private) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.




(tt)       “Representative” means with respect to a particular Person, any
director, officer, manager, employee, agent, consultant, advisor, accountant,
financial advisor, legal counsel or other Representative of that Person.




(uu)     “SEC” means the United States Securities and Exchange Commission.




(vv)     “Securities Act” means the Securities Act of 1933, as amended.




(ww)   “Security Interest” means any mortgage, pledge, security interest,
encumbrance, charge, claim, or other lien, other than:  (a) mechanic’s,
materialmen’s and similar liens; (b) liens for Taxes not yet due and payable or
for Taxes that the taxpayer is contesting in good faith through appropriate
Proceedings; (c) liens arising under worker’s compensation, unemployment
insurance, social security, retirement and similar legislation; (d) liens
arising in connection with sales of foreign receivables; (e) liens on goods in
transit incurred pursuant to documentary letters of credit; (f) purchase money
liens and liens securing rental payments under capital lease arrangements; and
(g) other liens arising in the Ordinary Course of Business and not incurred in
connection with the borrowing of money.




(xx)     “Subsidiary” means with respect to any Person (the “Owner”), any
corporation or other Person of which securities or other interests having the
power to elect a majority of that corporation’s or other Person’s board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of that corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred), are held by the Owner or one or more of its
Subsidiaries.




(yy)     “Tangible Personal Property” means all machinery, equipment, tools,
furniture, office equipment, computer hardware, supplies, materials, vehicles
and other items of tangible personal property of every kind owned or leased by a
Party (wherever located and whether or not carried on a Party’s books), together
with any express or implied warranty by the manufacturers or sellers or lessors
of any item or component part thereof and all maintenance records and other
documents relating thereto.




(zz)      “Tax” or “Taxes” means, with respect to any Person, (i) all income
taxes (including any tax on or based upon net income, gross income, gross
receipts, income as specially defined, earnings, profits or selected items of
income, earnings or profits) and all gross receipts, sales, use, ad valorem,
transfer, franchise, license, withholding, payroll, employment,




5

--------------------------------------------------------------------------------




excise, severance, stamp, occupation, commercial rent, premium, property or
windfall profit taxes, alternative or add-on minimum taxes, customs duties and
other taxes, fees, assessments or charges of any kind whatsoever, together with
all interest and penalties, additions to tax and other additional amounts
imposed by any taxing authority (domestic or foreign) on such person (if any),
(ii) all value added taxes and (iii) any liability for the payment of any amount
of the type described in clauses (i) or (ii) above as a result of (A) being a
“transferee” (within the meaning of Section 6901 of the Code or any Applicable
Law) of another person, (B) being a member of an affiliated, combined or
consolidated group or (C) a contractual arrangement or otherwise.




(aaa)    “Tax Return” means any return, declaration, report, claim for refund,
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.  




(bbb)   “TBOC” means the Texas Business Organizations Code.




(ccc)    “Third Party” means a Person that is not a Party to this Agreement.




ARTICLE II.  THE MERGER




2.1       The Merger.  On the terms and subject to the conditions set forth in
this Agreement, and in accordance with the TBOC and the DLLCA, at the Effective
Time, (a) Merger Sub will merge with and into Deportes (the “Merger”), and (b)
the separate company existence of Merger Sub will cease and Deportes will
continue its company existence under the TBOC as the surviving entity in the
Merger (sometimes referred to herein as the “Surviving Entity”).




2.2       Closing.  Upon the terms and subject to the conditions set forth
herein, the closing of the Merger (the “Closing”) will take place as soon as
practicable after satisfaction or, to the extent permitted hereunder, waiver of
all conditions to the Merger set forth in Article VIII (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or, to the extent permitted hereunder, waiver of all such
conditions), unless this Agreement has been terminated pursuant to its terms or
unless the Closing has been extended to another time or date  pursuant to
Section 10.3(b), or otherwise in writing by the parties hereto.  The actual date
of the Closing is hereinafter referred to as the “Closing Date.”




2.3       Effective Time. Prior to the Closing, Deportes shall prepare a
certificate of merger to effectuate the Merger (the “Certificate of Merger”),
which Certificate of Merger shall be subject to approval by CornerWorld and
Merger Sub. Subject to the provisions of this Agreement, at the Closing,
Deportes, CornerWorld and Merger Sub will cause the Certificate of Merger to be
executed, acknowledged and filed with the Secretaries of State of the States of
Delaware and Texas in accordance with the relevant provisions of the TBOC and
the DLLCA and shall make all other filings or recordings required under the TBOC
and the DLLCA.  The Merger will become effective at such time as the Certificate
of Merger has been duly filed with the Secretaries of State of the States of
Delaware and Texas or at such later date or time as may be agreed by Deportes
and CornerWorld in writing and specified in the Certificate of Merger in
accordance with the TBOC and the DLLCA (the effective time of the Merger being
hereinafter referred to as the “Effective Time”).




6

--------------------------------------------------------------------------------




2.4       Effects of the Merger.  The Merger shall have the effects set forth
herein and in the applicable provisions of the TBOC. Without limiting the
generality of the foregoing, and subject thereto, from and after the Effective
Time, all property, rights, privileges, immunities, powers, franchises, licenses
and authority of Deportes and Merger Sub shall vest in the Surviving Entity, and
all debts, liabilities, obligations, restrictions and duties of each of Deportes
and Merger Sub shall become the debts, liabilities, obligations, restrictions
and duties of the Surviving Entity.




2.5       Conversion of Equity Interests.




(a)       Conversion of Deportes Membership Interests.  At the Effective Time,
each issued and outstanding unit of membership interest in Deportes immediately
prior to the Effective Time will no longer be outstanding and will represent
only the right to receive the following  (collectively, the “Merger
Consideration”):




(i)        The Series A units of Deportes shall be converted into the right to
receive an aggregate of 554,704 fully paid and non-assessable shares of
CornerWorld Common Stock;




(ii)       The units of membership interests of Deportes issuable upon
conversion of outstanding indebtedness of Deportes (other than the Debt Capital)
shall be converted into the right to receive an aggregate of 2,533,048 fully
paid and non-assessable shares of CornerWorld Common Stock; and




(iii)      The issued and outstanding common units of Deportes shall be
converted into the right to receive an aggregate of 1,446,146 fully paid and
non-assessable shares of CornerWorld Common Stock.




(b)       Merger Consideration.  The Merger Consideration shall consist of an
aggregate of 4,533,898 shares, representing an aggregate of 49.34% of the then
issued and outstanding shares of CornerWorld Common Stock (the “Shares”), prior
to giving effect to the Capital Raise.  CornerWorld will issue an additional
3,832,188 shares to the additional Equity Capital investors resulting from the
Capital Raise, which amount shall be adjusted, on a pro rata basis, if the
aggregate gross proceeds from the Capital Raise is more or less than $5,000,000.
The share distribution associated with the Merger Consideration are delineated
in more detail in Schedule 2.5(a).




(c)       Conversion of Merger Sub Capital Stock.  The common stock of Merger
Sub issued and outstanding immediately prior to the Effective Time shall be
converted into and shall represent 100% of the membership interest in Deportes,
which membership interest shall be fully paid and non-assessable share of common
stock of the Surviving Entity.




2.6       Issuance of Merger Consideration.  Following the Effective Time,
CornerWorld shall cause is transfer agent (the “Exchange Agent”) to act as the
agent for the purpose of issuing certificates or book-entry shares representing
the Merger Consideration.




7

--------------------------------------------------------------------------------




2.7       Tax Free Reorganization. The Parties each hereby agree to use their
Best Efforts and to cooperate with each other to cause the Merger to be a
tax-free reorganization within the meaning of Sections 368 and 1032 of the Code.




2.8       Reorganization of the Board of Directors and Management.




(a)       CornerWorld shall cause all of the members of its board of directors
to resign and shall take such action as may be necessary to appoint the
individuals set forth on Schedule 2.8(a) as directors of CornerWorld, effective
as of the Closing and until his/her respective successor has been duly elected
or appointed and qualified or until his/her earlier death, resignation or
removal in accordance with CornerWorld’s Articles of Incorporation and By-laws.
 Immediately following the Closing, the Board of Directors will consist of seven
(7) directors: David F. Jacobs, Joseph L. Harberg, Eric Neuman, and four (4)
designees to be appointed by the outgoing CornerWorld Board.   One of the four
CornerWorld designated Board members will be appointed Chairman of the Board of
Directors by the CornerWorld designees.




(b)       Those individuals set forth on Schedule 2.8(b) shall, as of the
Closing, be appointed as the officers of CornerWorld until their successors have
been duly elected or appointed and qualified or until their earlier death,
resignation or removal in accordance with CornerWorld’s Articles of
Incorporation and By-laws.




(c)       If at any time after the Closing, any party shall consider that any
further deeds, assignments, conveyances, agreements, documents, instruments or
assurances in law or any other things are necessary or desirable to vest,
perfect, confirm or record in CornerWorld the title to any property, rights,
privileges, powers and franchises of, and equity in, Deportes by reason of, or
as a result of, the Merger, or otherwise to carry out the provisions of this
Agreement, the remaining Parties, as applicable, shall execute and deliver, upon
request, any instruments or assurances, and do all other things, reasonably
necessary or proper to vest, perfect, confirm or record title to such property,
rights, privileges, powers, franchises, and equity of Deportes in CornerWorld,
and otherwise to give effect to the provisions of this Agreement and the Merger.




ARTICLE III.  REPRESENTATIONS AND
WARRANTIES OF DEPORTES MEMBERS




3.1       Investment Purpose.




By receiving the Merger Consideration, the Deportes Members shall be deemed to
acknowledge and agree that they are acquiring the CornerWorld Shares for
investment purposes and will not offer, sell or otherwise transfer, pledge or
hypothecate any of the CornerWorld shares issued to them directly or indirectly
unless:




(a)       the sale is to CornerWorld;




(b)       the sale is made pursuant to the exemption from registration under the
Securities Act, provided by Rule 144 thereunder; or




(c)       the sale does not require registration under the Securities Act, or
any applicable United States state laws and regulations governing the offer and
sale of securities, and




8

--------------------------------------------------------------------------------




the Deportes Member have furnished to CornerWorld an opinion of counsel to that
effect or such other written opinion as may be reasonably required by
CornerWorld.   




3.2       Leakout Provision.




(a)       Without the prior written consent of the CornerWorld Board, the
Deportes Members shall not be allowed to sell any shares of CornerWorld Common
Stock for twelve (12) months subsequent to the Closing Date (the “Lock-Up
Period”).




(b)       For twelve (12) months following expiration of the Lock-Up Period, the
Deportes Members shall only publicly sell shares of CornerWorld Common Stock
pursuant to and in full compliance with the provisions of Rule 144 regarding
“current public information” and (e)(1)(i) of Rule 144, regarding limiting the
sales volume during each three month period thereafter to 1% of the individual’s
or entity’s total holdings of the Company’s common stock, for the next twelve
(12) months (the “Leak-Out Period”) following the Lock-Up Period.




(c)       An appropriate legend, as detailed in Section 3.3, describing the
restrictions set forth in this Section 3.2 shall be imprinted on each stock
certificate representing CornerWorld Common Stock issued as part of the Merger
Consideration, and the transfer records of the Company’s transfer agent shall
reflect such appropriate restrictions.  




(d)      Deportes and its Members agree that they will not engage in any short
selling of CornerWorld Common Stock of the Company during the Lock-Up/Leak-Out
Period.




3.3       Share Legend.




Certificates representing the CornerWorld Common Stock issued as part of the
Merger Consideration shall bear the following legends:




“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AN AGREEMENT BETWEEN
THE SHAREHOLDER AND THE CORPORATION AND CAN BE SOLD ONLY IN COMPLIANCE WITH SAID
AGREEMENT.   SALE, TRANSFER, PLEDGE, ENCUMBRANCE, HYPOTHECATION, OR DISPOSITION
OF THE SHARES REPRESENTED BY THIS CERTIFICATE IS RESTRICTED BY THE PROVISIONS OF
A COMMON STOCK MERGER AGREEMENT AMONG THE SHAREHOLDER AND THE COMPANY OF
FEBRUARY 29, 2016. ALL PROVISIONS OF THE AGREEMENT ARE INCORPORATED BY REFERENCE
IN THIS CERTIFICATE. A COPY OF THE AGREEMENT MAY BE INSPECTED AT THE PRINCIPAL
OFFICE OF THE CORPORATION.




THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR THE SECURITIES COMMISSION OF ANY STATE UNDER APPLICABLE STATE SECURITIES
LAWS.  ACCORDINGLY, THESE SECURITIES MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT




9

--------------------------------------------------------------------------------




SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.”




ARTICLE IV.  REPRESENTATIONS AND WARRANTIES OF DEPORTES




Deportes hereby represents and warrants as follows:




4.1       Organization and Good Standing.




(a)       Deportes is a limited liability company duly organized, validly
existing and in good standing under the laws of Texas. Deportes is duly
qualified to do business in Texas and is in good standing under the laws of each
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification and the failure to be so qualified would have a Material Adverse
Effect on Deportes. Deportes is duly qualified to transact the business in which
it is engaged and is in good standing as a foreign limited liability company in
every jurisdiction in which its ownership or use of its property or assets or
the conduct of its business makes such qualification necessary, except where the
failure to be so qualified would not result in a Material Adverse Effect.




(b)       Except as set forth in Schedule 4.1(b), Deportes does not presently
own or control, directly or indirectly, any interest in any other corporation,
partnership, trust, joint venture, association, or other entity.




4.2       Capitalization of Deportes.




As of the date hereof, the issued and outstanding membership units of Deportes
consist of 76,460 Series A Units and 50,000 Common Units, all of which have been
duly authorized, fully paid and are nonassessable.  The issued and outstanding
membership units of Deportes, by holder, are set forth on Schedule 4.2.  At the
Closing, each Deportes Membership Unit (i) shall be duly authorized, validly
issued, fully paid and non-assessable and free and clear of any and all security
interests, liens, claims, encumbrances, pledges, options, taxes and charges of
any kind or nature (other than those created by CornerWorld) and (ii) shall not
be subject to any preemptive right, right of first refusal created by Deportes,
redemption right or similar right that has not been waived on or prior to the
Merger, except as set forth in and (ii) shall not be subject to any preemptive
right pursuant to the Deportes Operating Agreement.




4.3       Authorization of Transaction.




(a)       Deportes has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. On the Closing Date, this
Agreement shall be duly and validly authorized by all necessary action on the
part of Deportes, including unanimous consent by Deportes’ board of managers, in
accordance with Applicable Laws and Deportes’ Governing Documents.  This
Agreement constitutes the valid and legally binding obligation of Deportes,
enforceable in accordance with its terms and conditions.  Deportes’ board of
managers has duly and validly authorized the execution and delivery of this
Agreement and




10

--------------------------------------------------------------------------------




approved the consummation of the transactions contemplated hereby, and has taken
all actions required to authorize the consummation of the Merger by Deportes.




4.4       Noncontravention.




Neither the execution and delivery of this Agreement, nor the consummation of
the Merger, by Deportes will:




(a)       violate any Applicable Law, Order, stipulation, charge or other
restriction of any Governmental Body to which Deportes is subject or any
provision of its Governing Documents; or




(b)       conflict with, result in a Breach of, constitute a default under,
result in the acceleration of, create in any Person the right to accelerate,
terminate, modify or cancel, or require any notice under any Contract, lease,
sublease, license, sublicense, franchise, permit, indenture, agreement or
mortgage for borrowed money, instrument of indebtedness, Security Interest or
other arrangement to which Deportes is a party or by which it is bound or to
which any of its assets is subject (or result in the imposition of any Security
Interest upon any of its assets), except where the violation, conflict, Breach,
default, acceleration, termination, modification, cancellation, failure to give
notice, or Security Interest would not have a Material Adverse Effect on the
financial condition of Deportes or on the ability of the Parties to consummate
the Merger.




(c)       violate or conflict with or result in a breach of or a right of
termination by any person of any provision of, or constitute a default under, or
create a lien upon any properties or assets of Deportes or any of its
Subsidiaries pursuant to the Deportes Operating Agreement.




(d)       result in the loss or impairment of any approval, license, franchise,
permit, legal privilege or legal right enjoyed or possessed by Deportes or any
of its Subsidiaries;




(e)       require the consent or approval of any government or governmental
agency or any person.  




4.5       Deportes Financial Information.




Schedule 4.5 contains the unaudited combined balance sheets and statements of
operations, statements of changes in Deportes Members’ equity and cash flow as
of and for the period from January 1, 2015 to December 31, 2015 for Deportes
(collectively, the “Deportes Financial Information”). The balance sheet dated as
of December 31, 2015 of Deportes shall be referred to herein as the “Deportes
Balance Sheet” and December 31, 2015 shall be sometimes referred to herein as
the “Deportes Balance Sheet Date.”




4.6       Events Subsequent to Deportes Balance Sheet.  Since the Deportes
Balance Sheet Date, and except as disclosed on Schedule 4.6, there has not been,
occurred or arisen, with respect to Deportes:




(a)       any change or amendment in its Governing Documents;




11

--------------------------------------------------------------------------------




(b)       any reclassification, split up or other change in, or amendment of or
modification to, the rights of the holders of any of its membership interests;




(c)       any direct or indirect redemption, purchase or acquisition by any
Person of any of its membership interests or of any interest in or right to
acquire any such membership interests;




(d)       any issuance, sale, or other disposition of any membership interests,
or any grant of any options, warrants, or other rights to purchase or obtain
(including upon conversion, exchange, or exercise) any membership interests;




(e)       any declaration, set aside, or payment of any dividend or any
distribution with respect to its membership interests (whether in cash or in
kind) or any redemption, purchase, or other acquisition of any of its membership
interests;




(f)        the organization of any Subsidiary or the acquisition of any
membership interests by any Person or any equity or ownership interest in any
business;




(g)       any damage, destruction or loss of any of the its properties or assets
whether or not covered by insurance;




(h)       any material sale, lease, transfer, or assignment of any of its
assets, tangible or intangible, other than for a fair consideration in the
Ordinary Course of Business;




(i)        the execution of, or any other commitment to any agreement, Contract,
lease, or license (or series of related agreements, Contracts, leases, and
licenses) outside the Ordinary Course of Business;




(j)        any acceleration, termination, modification, or cancellation of any
agreement, Contract, lease, or license (or series of related agreements,
Contracts, leases, and licenses) involving more than $10,000 to which it is a
party or by which it is bound;




(k)       any Security Interest or encumbrance imposed upon any of its assets,
tangible or intangible, notwithstanding the Senior Secured Promissory Notes
defined in Section 10.1(e), executed in 2016;




(l)        any grant of any license or sublicense of any rights under or with
respect to any material Deportes Intellectual Property;




(m)      any sale, assignment or transfer (including transfers to any employees,
Affiliates or members) of any material Deportes Intellectual Property;




(n)       any capital expenditure (or series of related capital expenditures)
involving more than $5,000 and outside the Ordinary Course of Business;




(o)       any capital investment in, any loan to, or any acquisition of the
securities or assets of, any other Person (or series of related capital
investments, loans, and acquisitions) involving more than $5,000 and outside the
Ordinary Course of Business;




12

--------------------------------------------------------------------------------




(p)       any issuance of any note, bond, or other debt security or created,
incurred, assumed, or guaranteed any indebtedness for borrowed money or
capitalized lease obligation involving more than $5,000 notwithstanding the
Senior Secured Promissory Notes defined in Section 10.1(e), executed in 2016;




(q)       any delay or postponement of the payment of accounts payable or other
liabilities, other than those being contested in good faith;




(r)        any cancellation, compromise, waiver, or release of any right or
claim (or series of related rights and claims) involving more than $5,000 and
outside the Ordinary Course of Business;




(s)        any loan to, or any entrance into any other transaction with, any of
its directors, officers, and employees either involving more than $1,000
individually or $5,000 in the aggregate;




(t)        the adoption, amendment, modification, or termination of any bonus,
profit-sharing, incentive, severance, or other plan, Contract, or commitment for
the benefit of any of its directors, officers, and employees (or taken away any
such action with respect to any other Employee Benefit Plan);




(u)       any employment Contract or collective bargaining agreement, written or
oral, or modified the terms of any existing such Contract or agreement; Deportes
has previously represented and confirms that no employment contracts currently
exist;




(v)       any increase in the base compensation of any of its directors,
officers, and employees that is greater than One Thousand Dollars ($1,000) per
annum;




(w)      any charitable or other capital contribution in excess of $2,500;




(x)       any taking of other action or entrance into any other transaction
other than in the Ordinary Course of Business, or entrance into any transaction
with any insider of CornerWorld, except as disclosed in this Agreement and the
Disclosure Schedules;




(y)       any other event or occurrence that may have or could reasonably be
expected to have a Material Adverse Effect on Deportes (whether or not similar
to any of the foregoing); or




(z)       any agreement or commitment, whether in writing or otherwise, to do
any of the foregoing.




4.7       Tax Matters.




(a)       Except as set forth on Schedule 4.7 Deportes:




(i)        has timely paid or caused to be paid all material Taxes required to
be paid by it though the date hereof and as of the Closing Date (including any
Taxes shown due on any Tax Return);




13

--------------------------------------------------------------------------------




(ii)       has filed or caused to be filed in a timely and proper manner (within
any applicable extension periods) all Tax Returns required to be filed by it
with the appropriate Governmental Body in all jurisdictions in which such Tax
Returns are required to be filed; and all tax returns filed on behalf of
Deportes were complete and correct in all material respects;




(iii)      has not requested or caused to be requested any extension of time
within which to file any Tax Return, which Tax Return has not since been filed.




(iv)      has not been notified by any Governmental Body that any material
issues have been raised (and no such issues are currently pending) by any
Governmental Body in connection with any Tax Return filed by or on behalf of
Deportes; there are no pending Tax audits and no waivers of statutes of
limitations have been given or requested with respect to Deportes; no Tax liens
have been filed against Deportes or unresolved deficiencies or additions to
Taxes have been proposed, asserted or assessed against Deportes;




(v)       has made full and adequate accrual (A) on the Deportes Balance Sheet,
and the books and records of Deportes for all income taxes currently due and all
accrued Taxes not yet due and payable by Deportes for all periods ending on or
prior to the Deportes Balance Sheet Date, and (B) on the books and records of
Deportes for all Taxes payable by Deportes for all periods beginning after the
Deportes Balance Sheet Date;




(vi)      has not incurred any liability for Taxes from and after the Deportes
Balance Sheet Date other than Taxes incurred in the Ordinary Course of Business
and consistent with past practices;




(vii)     has complied in all material respects with all Applicable Laws
relating to the collection or withholding of Taxes (such as Taxes or withholding
of Taxes from the wages of employees); and




(viii)    does not have any liability in respect of any Tax sharing agreement
with any Person.




(b)       No Deportes Member has incurred any liability to make any payments
either alone or in conjunction with any other payments that would constitute a
“Parachute Payment” within the meaning of Section 280G of the Code (or any
corresponding provision of state local or foreign Applicable Law related to
Taxes).




(c)       No claim has been made within the last three years by any taxing
authority in a jurisdiction in which Deportes does not file Tax Returns that
Deportes is or may be subject to taxation by that jurisdiction.




(d)       The consummation of the Merger will not trigger the realization or
recognition of intercompany gain or income to Deportes or any Affiliate of
Deportes under the Federal consolidated return regulations with respect to
Federal, state or local taxes.




14

--------------------------------------------------------------------------------




(e)       Deportes is not currently, nor has it been at any time during the
previous five years, a “U.S. real property holding corporation” and, therefore,
the Shares are not “U.S. real property interests,” as such terms are defined in
Section 897 of the Code.




(f)       Neither Deportes nor any of its subsidiaries are a party to any
employment contracts as of the date hereof and as of the Closing Date.




4.8       Title to Assets.




Deportes has good and marketable title to, or a valid leasehold interest in, the
properties and assets owned or leased and used by it to operate the Business in
the manner presently operated by it, as reflected in the Deportes Financial
Information.




4.9       Deportes Intellectual Property.




(a)       Deportes owns, or is licensed or otherwise possesses legal enforceable
rights to use all: (i) trademarks and service marks (including the ESPN Deportes
brand in the relevant markets in which it operates, registered or unregistered),
trade dress, trade names and other names and slogans embodying business goodwill
or indications of origin, all applications or registrations in any jurisdiction
pertaining to the foregoing and all goodwill associated therewith; (ii) material
patentable inventions, technology, computer programs and software (including
password unprotected interpretive code or source code, object code, development
documentation, programming tools, drawings, specifications and data) and all
applications and patents in any jurisdiction pertaining to the foregoing,
including re-issues, continuations, divisions, continuations-in-part, renewals
or extensions; (iii) trade secrets, including confidential and other non-public
information (iv) copyrights in writings, designs, software programs, mask works
or other works, applications or registrations in any jurisdiction for the
foregoing and all moral rights related thereto; (v) databases and all database
rights; and (vi) Internet web sites, domain names and applications and
registrations pertaining thereto (collectively, “Deportes Intellectual
Property”) that are used in the Business except for any such failures to own, be
licensed or process that would not be reasonably likely to have a Material
Adverse Effect.  All trademarks and web properties and other intellectual
property rights are outlined on Schedule 4.9.




(b)       Except as may be evidenced by patents issued after the date hereof,
there are no conflicts with or infringements of any material Deportes
Intellectual Property by any Third Party and the conduct of the Business as
currently conducted does not conflict with or infringe any proprietary right of
a Third Party.




(c)       Deportes owns or has the right to use all software currently used in
and material to the Business.




4.10     Affiliate Transactions.




Except as set forth in Schedule 4.10, no officer, director, or employee of
Deportes or any member of the immediate family of any such officer, director or
employee, or any entity in which any of such persons owns any beneficial
interest (other than any publicly-held corporation whose stock is traded on a
national securities exchange or in the over-the-counter market and




15

--------------------------------------------------------------------------------




less than one percent of the stock of which is beneficially owned by any of such
persons), has any agreement with Deportes or any interest in any of their
property of any nature, used in or pertaining to the Business.  None of the
foregoing Persons has any direct or indirect interest in any competitor,
supplier or customer of Deportes or in any Person from whom or to whom Deportes
leases any property or transacts business of any nature.




4.11     Powers of Attorney




There are no outstanding powers of attorney executed on behalf of Deportes.




4.12     Litigation.




Except as set forth on Schedule 4.12:




(a)       there is no pending or, to Deportes’ Knowledge, threatened Proceeding:




(i)        by or against Deportes or that otherwise relates to or may affect the
Business which, if adversely determined, would have a Material Adverse Effect;
or




(ii)       that challenges, or that may have the effect of preventing, delaying,
making illegal or otherwise interfering with, the Merger;




(b)       to the Knowledge of Deportes, no event has occurred or circumstance
exists that is reasonably likely to give rise to or serve as a basis for the
commencement of any such Proceeding.  Deportes has delivered to CornerWorld
copies, if any, of all pleadings, correspondence and other documents relating to
each Proceeding;




(c)       there is no material Order to which Deportes, any member of Deportes
or the Business is subject;




(d)       to the Knowledge of Deportes, no officer, director, agent or employee
of Deportes is subject to any Order that prohibits such officer, director, agent
or employee from engaging in or continuing any conduct, activity or practice
relating to the Business;




(e)       Deportes has been and is in compliance with all of the terms and
requirements of each Order to which it or the Business is or has been subject;




(f)        no event has occurred or circumstance exists that is reasonably
likely to constitute or result in (with or without notice or lapse of time) a
violation of or failure to comply with any term or requirement of any Order to
which Deportes or the Business is subject; and




(g)       with the exception of the notice of failure to pay payroll taxes to
the IRS, which Deportes intends to resolve prior to Closing, Deportes has not
received any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding any actual, alleged, possible or
potential violation of, or failure to comply with, any term or requirement of
any Order to which Deportes or the Business is subject.   Deportes shall
indemnify CornerWorld, its officers and directors, for any liability related to
any such unpaid payroll taxes as of the Closing Date.




4.13     Employee Benefits.




16

--------------------------------------------------------------------------------




(a)       Schedule 4.13 lists all material (i) Employee Benefit Plans of the
Deportes, (ii) bonus, stock option, stock purchase, stock appreciation right,
incentive, deferred compensation, supplemental retirement, severance, and fringe
benefit plans, programs, policies or arrangements, and (iii) employment or
consulting agreements, for the benefit of, or relating to, any current or former
employee (or any beneficiary thereof) of Deportes that, in the case of a plan
described in (i) or (ii) above, is currently maintained by Deportes or with
respect to which Deportes has an obligation to contribute, and that, in the case
of an agreement described in (iii) above, is currently in effect (the “Deportes
Employee Plans”).  




(b)       There is no Proceeding pending or, to Deportes’ Knowledge, threatened
against the assets of any Deportes Employee Plan or, with respect to any
Deportes Employee Plan, against Deportes, other than Proceedings that would not
reasonably be expected to result in a Material Adverse Effect, and to Deportes’
Knowledge there is no Proceeding pending or threatened in writing against any
fiduciary of any Deportes Employee Plan other than Proceedings that would not
reasonably be expected to result in a Material Adverse Effect.




(c)       Each of the Deportes Employee Plans has been operated and administered
in all material respects in accordance with its terms and Applicable Law.




(d)       No director, officer, or employee of Deportes will become entitled to
retirement, severance or similar benefits or to enhanced or accelerated benefits
(including any acceleration of vesting or lapsing of restrictions with respect
to equity-based awards) under any Deportes Employee Plan solely as a result of
consummation of the Merger.




4.14     Insurance.




Schedule 4.14 is an accurate and complete description of all policies of
insurance of any kind or nature, including, but not limited to, fire, liability,
workmen’s compensation and other forms of insurance owned or held by or covering
Deportes or all or any portion of its property and assets.  There are no
off-balance sheet, unfunded liabilities with respect to any self-insurance
policies other than as detailed in Schedule 4.14.  Subsequent to the Closing
Date, the Company and or Deportes shall have the right to terminate its
insurance relationship with IBS Group, LLC at its sole discretion, at any time.
 Deportes and IBS Group, LLC, shall indemnify CornerWorld, its officers and
directors, for any unfunded liabilities under such employee health plans, to the
extent existing immediately prior to the Closing.




4.15     Employees.




(a)       To the Knowledge of Deportes, no officer, director, agent, employee,
consultant, or contractor of Deportes is bound by any Contract that purports to
limit the ability of such officer, director, agent, employee, consultant, or
contractor (i) to engage in or continue or perform any conduct, activity, duties
or practice relating to the Business or (ii) to assign to Deportes or to any
other Person any rights to any invention, improvement, or discovery.  No former
or current employee of Deportes is a party to, or is otherwise bound by, any
Contract that in any way adversely affected, affects, or will affect the ability
of Deportes or CornerWorld to conduct the Business as heretofore carried on by
Deportes.




17

--------------------------------------------------------------------------------




(b)       David Jacobs will remain employed as Deportes Chief Executive Officer
at his current annual salary at a rate of              per annum as an at-will
employee subject to the employment laws of the state of Texas. Mr. Jacobs
current annual salary contemplates that payments of his healthcare premiums will
be taken as deductions from his wages as they come due.




(c)       Mr. Jacobs will be entitled to participate in the employee benefits
and welfare programs and qualified plans of CornerWorld, as from time to time
may be in effect, upon satisfaction by him of any applicable eligibility
requirements.  




(d)       Should he be terminated for any reason, other than “Cause”, as defined
below, he will be entitled to four months paid salary, payable on a semi-monthly
basis in accordance with the Company’s standard employee payment policies.  




(e)       Mr Jacobs shares of Company stock currently held in the amount of
1,092,923, will be held in escrow in certificate form by the Company and will
vest ratably, on a daily basis and distributed annually over three calendar
years.  Mr. Jacobs will divest 491,815 of these shares upon execution of this
document as further detailed below in this item 4.15(e) leaving him 601,108
shares with respect to this tranche of securities.  Mr. Jacobs shares are
included in the tranche of shares denoted as “Existing Deportes Common” on
Schedule 2.5(a).   Should Mr. Jacobs be terminated for any reason or no reason,
at any time, his then unvested shares will be sold to the Company at the
Company’s share par value of $0.001 per share.  In the event the Company becomes
insolvent, files for bankruptcy or a foreclosure process has started on any or
all of the assets of the Company, then Mr. Jacobs’ shares shall be immediately
sold back to the Company at the Company’s share par value of $0.001 per share.
 As noted above, upon consummation of the Merger, Mr. Jacobs has agreed to sell
491,815 of his shares to certain employees and affiliates of the Company
resulting in a pro rata reduction in his holdings and his vesting schedule.
 Such shares shall be immediately vested upon their divestiture by Mr. Jacobs.




(f)        Termination for Cause is defined as follows: “Cause” means (i) Mr.
Jacobs’ refusal to perform any lawful directive by the majority of the
independent Board of Directors of CornerWorld which is not cured by Mr. Jacobs
within 60 days of written notice of such refusal to Mr. Jacobs; (ii) commission
by Mr. Jacobs of any act or omission that would constitute a felony, or lesser
crime that involves CornerWorld property, or any crime of moral turpitude under
Federal law or the law of the state or foreign jurisdiction in which such action
occurred; (iii) dishonesty, disloyalty, fraud, embezzlement, theft, disclosure
of trade secrets or Confidential Information or other acts or omissions that
constitute a breach of fiduciary duty to CornerWorld or its shareholders,
provided, however, that this provision will not apply to any actions taken by
Mr. Jacobs pursuant to a directive from the Company and regarding which the Mr.
Jacobs did not believe that such action was fraudulent; and (iv) regularly
reporting to work or working under the influence of an illegal drug or a
controlled substance which renders Mr. Jacobs incapable of performing his
material duties to the reasonable satisfaction of CornerWorld. If Mr. Jacobs is
terminated for Cause, he must immediately surrender any unvested shares and he
will be entitled to further payments of salary, vacation or benefits, including
those referenced in this, Article 4.15(b).  With respect to this Agreement and
the employment thereto




18

--------------------------------------------------------------------------------




(g)       By entering into this Agreement, Mr. Jacobs personally, and on behalf
of his current and former heirs, spouse, successors, assigns, legal
representatives, guardians, executors, administrators, insurers, servants, and
agents, as applicable, COVENANTS NOT TO SUE AT ANY TIME IN THE FUTURE, the
Company, or any individual or entity referenced in this Agreement or the
Company’s agents, employees, directors, officers, shareholders, heirs, assigns,
executors and administrators ever had or now have for, upon, whether or not
known or unknown, from the beginning of the world to the end of time.  Further,
Mr. Jacobs, his current and former heirs, spouse, successors, assigns, legal
representatives, guardians, executors, administrators, insurers, servants, and
agents, as applicable, COVENANTS NOT TO SUE AT ANY TIME IN THE FUTURE, Scott
Beck personally or any related company or affiliated company of Scott Beck or
his relatives.,  heirs, spouse, successors, assigns, legal representatives,
guardians, executors, administrators, insurers, servants, and agents,  Joseph L.
Harberg or V. Chase McCrea III personally for any potential cause of action
whether or not known or unknown, from the beginning of the world to the end of
time.




(h)       Any dispute, arising hereunder and at any point in the future, if not
settled by mutual agreement, shall, at either party’s option, and upon written
notice by one party to the other, be settled by final and binding arbitration in
Dallas, Texas.  The arbitration shall be conducted in accordance with the
Commercial Dispute Resolution Procedures and Rules of the American Arbitration
Association (“AAA Rules”) by a single disinterested arbitrator appointed in
accordance with such AAA Rules.  The Arbitrator shall have authority to award
relief under legal or equitable principles, including interim or preliminary
relief, and to allocate responsibility for the costs of the arbitration and to
award recovery of attorneys’ fees and expenses in such manner as determined by
the arbitrator.




(i)        Immediately after the Closing Date, it is anticipated that the
CornerWorld will issue stock options to the then existing Deportes employee
base.  For a period of twenty-four (24) months subsequent to the Closing Date,
stock options may be granted only with the approval of the majority of the
CornerWorld designated board members.   




4.16     Labor Relations.




Deportes is not a party to any collective bargaining or similar agreement. To
the Knowledge of Deportes, there are no strikes, work stoppages, unfair labor
practice charges or grievances pending or threatened against Deportes by any
employee of Deportes or any other Person or entity.  




4.17     Legal Compliance.




To the Knowledge of Deportes, Deportes is in material compliance with all
Applicable Laws (including rules and regulations thereunder) of any Governmental
Bodies having jurisdiction over Deportes, including any requirements relating to
antitrust, consumer protection, currency exchange, equal opportunity, health,
occupational safety, pension and securities matters.




19

--------------------------------------------------------------------------------




4.18     Brokers’ Fees.




Deportes has no liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the Merger for which Deportes could
become liable or obligated.




4.19     Undisclosed Liabilities.




To the Knowledge of Deportes, Deportes does not have any liability (and to the
Knowledge of Deportes, there is no basis for any present or future Proceeding,
charge, complaint, claim, or demand against any of them giving rise to any
liability), except for:




(a)       liabilities reflected or reserved against in the Deportes Balance
Sheet; or




(b)       liabilities which have arisen in the Ordinary Course of Business since
the Deportes Balance Sheet Date.




4.20     Disclosure.




The representations and warranties of Deportes contained in this Agreement do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained herein not misleading.




ARTICLE V.  REPRESENTATIONS AND WARRANTIES OF CORNERWORLD




CornerWorld hereby represents and warrants as follows:




5.1     Representations of CornerWorld Concerning the Transaction.




(a)       Organization and Good Standing




(i)       CornerWorld is a corporation duly organized, validly existing and in
good standing under the laws of State of Nevada.  CornerWorld is duly qualified
to do business as a foreign corporation and is in good standing under the laws
of each state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification and the failure to be so qualified would have a
Material Adverse Effect on CornerWorld.  Merger Sub is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware.  




(ii)       CornerWorld, at its sole discretion, may divest itself of all or a
portion of its remaining subsidiaries, other than Merger Sub, immediately prior
to the Closing Date.




(b)       Authorization of Transaction.  CornerWorld and Merger Sub have the
corporate or limited liability company power to execute, deliver and perform
this Agreement, the Related Agreements, and, subject to the satisfaction of the
conditions precedent set forth herein, and have taken all action required by
law, its Governing Documents or otherwise, to authorize the execution, delivery,
and performance  of this Agreement and such related documents.  The




20

--------------------------------------------------------------------------------




execution and delivery of this Agreement has been approved by the Board of
Directors of CornerWorld and the governing authority of Merger Sub.  This
Agreement is a valid obligation of CornerWorld and Merger Sub and is legally
binding on CornerWorld and Merger Sub in accordance with its terms.




(c)       Capitalization of CornerWorld.  The entire authorized capital stock of
CornerWorld consists of 250,000,000 shares of common stock, with a par value of
$0.001 per share, and no shares of preferred stock, par value $0.001 per share.
There are 4,655,338 shares of CornerWorld Common Stock issued and outstanding
and no shares of preferred stock issued and outstanding.  All issued and
outstanding shares of CornerWorld Common Stock have been duly authorized, are
validly issued, fully paid and nonassessable.  Except as disclosed to Deportes
prior to Closing, there are no outstanding or authorized options, warrants,
rights, Contracts, calls, puts, rights to subscribe, conversion rights or other
agreements or commitments to which CornerWorld is a party or which are binding
upon CornerWorld providing for the issuance, disposition or acquisition of any
of its capital stock, nor any outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to CornerWorld.




(d)       Noncontravention.  Neither the execution and delivery of this
Agreement, nor consummation of the Merger, will:




(i)       violate any Applicable Law, Order, stipulation, charge or other
restriction of any Governmental Body to which CornerWorld or Merger Sub is
subject or any provision of its Governing Documents; or




(ii)       conflict with, result in a Breach of, constitute a default under,
result in the acceleration of, create in any Person the right to accelerate,
terminate, modify or cancel, or require any notice under any Contract, lease,
sublease, license, sublicense, franchise, permit, indenture, agreement or
mortgage for borrowed money, instrument of indebtedness, Security Interest, or
other arrangement to which CornerWorld is a party or by which it is bound or to
which any of its assets is subject (or result in the imposition of any Security
Interest upon any of its assets), except where the violation, conflict, Breach,
default, acceleration, termination, modification, cancellation, failure to give
notice, or Security Interest would not have a Material Adverse Effect on the
financial condition of CornerWorld or on the ability of the Parties to
consummate the Merger.




5.2       Representations of CornerWorld Concerning CornerWorld.




(a)       Affiliate Transactions.  No officer, director, or employee of
CornerWorld or any member of the immediate family of any such officer, director
or employee, or any entity in which any of such persons owns any beneficial
interest (other than any publicly-held corporation whose stock is traded on a
national securities exchange or in the over-the-counter market and less than one
percent of the stock of which is beneficially owned by any of such Persons), has
any agreement with CornerWorld or any interest in any of their property of any
nature, used in or pertaining to CornerWorld Business.  None of the foregoing
Persons has any direct or indirect interest in any competitor, supplier or
customer of CornerWorld or in any Person from whom or to whom CornerWorld leases
any property or transacts business of any nature.  




21

--------------------------------------------------------------------------------




(b)       Intercompany Gain as Result of Transaction.  The consummation of the
Merger will not trigger the realization or recognition of intercompany gain or
income to CornerWorld under the Federal consolidated return regulations with
respect to Federal, state or local Taxes.




(c)       Title to Assets.  CornerWorld has good and marketable title to, or a
valid leasehold interest in, the properties and assets owned or leased and used
by it to operate CornerWorld Business in the manner presently operated by
CornerWorld.




(d)       CornerWorld Intellectual Property.




(i)        CornerWorld owns, or is licensed or otherwise possesses legal
enforceable rights to use all: (i) trademarks and service marks (registered or
unregistered), trade dress, trade names and other names and slogans embodying
business goodwill or indications of origin, all applications or registrations in
any jurisdiction pertaining to the foregoing and all goodwill associated
therewith; (ii) patentable inventions, technology, computer programs and
software (including  password unprotected interpretive code or source code,
object code, development documentation, programming tools, drawings,
specifications and data) and all applications and patents in any jurisdiction
pertaining to the foregoing, including re-issues, continuations, divisions,
continuations-in-part, renewals or extensions; (iii) trade secrets, including
confidential and other non-public information (iv) copyrights in writings,
designs, software programs, mask works or other works, applications or
registrations in any jurisdiction for the foregoing and all moral rights related
thereto; (v) databases and all database rights; and (vi) Internet Web sites,
domain names and applications and registrations pertaining thereto
(collectively, “CornerWorld Intellectual Property”) that are used in CornerWorld
Business except for any such failures to own, be licensed or process that would
not be reasonably likely to have a Material Adverse Effect.




(ii)       CornerWorld owns or has the right to use all software currently used
in and material to CornerWorld Business.




(e)       SEC Reports and Financial Statements.  CornerWorld has filed with the
SEC all reports and other filings required to be filed by CornerWorld in
accordance with the Securities Act and the Exchange Act and the rules and
regulations promulgated thereunder (the “CornerWorld SEC Reports”). As of their
respective dates, CornerWorld SEC Reports complied in all material respects with
the applicable requirements of the Securities Act, the Exchange Act and the
respective rules and regulations promulgated thereunder applicable to such
CornerWorld SEC Reports and, except to the extent that information contained in
any CornerWorld SEC Report has been revised or superseded by a later CornerWorld
SEC Report filed and publicly available prior to the date of this Agreement,
none of the CornerWorld SEC Reports contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.  The financial statements of
CornerWorld included in CornerWorld SEC Reports were prepared from and are in
accordance with the accounting books and other financial records of CornerWorld,
were prepared in accordance with GAAP (except, in the case of unaudited
statements, as permitted by the rules of the SEC) applied on a consistent basis
during the periods involved (except as may be indicated in




22

--------------------------------------------------------------------------------




the notes thereto) and presented fairly the consolidated financial position of
CornerWorld and its consolidated subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as set forth in the CornerWorld SEC Reports, CornerWorld
has no liabilities or obligations of any nature (whether accrued, absolute,
contingent or otherwise) other than liabilities or obligations incurred in the
Ordinary Course of Business.




(f)       Powers of Attorney.  There are no outstanding powers of attorney
executed on behalf of CornerWorld.




(g)       Litigation.  




(i)       To CornerWorld’s Knowledge, there is no pending Proceeding:




(A)       by or against CornerWorld or that otherwise relates to or may affect
CornerWorld Business which, if adversely determined, would have a Material
Adverse Effect; or




(B)       that challenges, or that may have the effect of preventing, delaying,
making illegal or otherwise interfering with, the Merger.




To the Knowledge of CornerWorld, no event has occurred or circumstance exists
that is reasonably likely to give rise to or serve as a basis for the
commencement of any such Proceeding.  




(ii)       Orders:




(A)       there is no material Order to which CornerWorld or CornerWorld
Business is subject; and




(B)       to the Knowledge of CornerWorld, no officer, director, agent or
employee of CornerWorld is subject to any Order that prohibits such officer,
director, agent or employee from engaging in or continuing any conduct, activity
or practice relating to CornerWorld Business.




(h)       Employee Benefits.




(i)        Aside from stock option, healthcare, dental, vision and life
insurance plans, CornerWorld has no (i) Employee Benefit Plans, (ii) bonus,
stock purchase, stock appreciation right, incentive, deferred compensation,
supplemental retirement, severance, and fringe benefit plans, programs, policies
or arrangements, and (iii) employment or consulting agreements, for the benefit
of, or relating to, any current or former employee (or any beneficiary thereof)
of CornerWorld, in the case of a plan described in (i) or (ii) above, that is
currently maintained by CornerWorld or with respect to which CornerWorld has an
obligation to contribute, and in the case of an agreement described in
(iii) above, that is currently in effect (the “CornerWorld Employee Plans”).




23

--------------------------------------------------------------------------------




(i)        Insurance.  Schedule 5.2(i) is an accurate and complete description
of all policies of insurance of any kind or nature, including, but not limited
to, fire, liability, workmen’s compensation and other forms of insurance owned
or held by or covering CornerWorld or all or any portion of its property and
assets.




(j)        Employees.  To the Knowledge of CornerWorld, no officer, director,
agent, employee, consultant, or contractor of CornerWorld is bound by any
Contract that purports to limit the ability of such officer, director, agent,
employee, consultant, or contractor (i) to engage in or continue or perform any
conduct, activity, duties or practice relating to CornerWorld Business or (ii)
to assign to CornerWorld or to any other Person any rights to any invention,
improvement, or discovery.  No former or current employee of CornerWorld is a
party to, or is otherwise bound by, any Contract that in any way adversely
affected, affects, or will affect the ability of CornerWorld to conduct
CornerWorld Business. The existing CEO of CornerWorld will resign on the Closing
Date and be replaced by the CEO of Deportes.




(k)       Labor Relations.  CornerWorld is not a party to any collective
bargaining or similar agreement.  To the Knowledge of CornerWorld, there are no
strikes, work stoppages, unfair labor practice charges or grievances pending or
threatened against CornerWorld by any employee of CornerWorld or any other
person or entity.




(l)        Legal Compliance.  To the Knowledge of CornerWorld, CornerWorld is in
material compliance with all Applicable Laws of any Governmental Bodies having
jurisdiction over CornerWorld, including any requirements relating to antitrust,
consumer protection, currency exchange, equal opportunity, health, occupational
safety, pension and securities matters.




(m)      Brokers’ Fees.  CornerWorld has no liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the Merger
for which Deportes could become liable or obligated.




(n)       Undisclosed Liabilities.  CornerWorld has no liability (and to the
Knowledge of CornerWorld, there is no basis for any present or future
Proceeding, charge, complaint, claim, or demand against any of them giving rise
to any liability), except for liabilities which have arisen in the Ordinary
Course of Business.




(o)       Disclosure.  The representations and warranties of CornerWorld
contained in this Agreement do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements and information contained herein not misleading.




ARTICLE VI.  ACCESS TO INFORMATION AND DOCUMENTS




6.1       Access to Information.




Between the date hereof and the Closing Date, each Party will give to the other
and its counsel, accountants and other Representatives full access to all the
properties, documents, Contracts, personnel files and other records and shall
furnish copies of such documents and with such information with respect to its
affairs as may from time to time be reasonably requested.




24

--------------------------------------------------------------------------------




Each Party will disclose to the other and make available to such Party and its
Representatives all books, Contracts, accounts, personnel records, letters of
intent, papers, records, communications with regulatory authorities and other
documents relating to the business and operations of Deportes or CornerWorld, as
the case may be.




6.2       Effect of Access.




(a)       Nothing contained in this Article VI shall be deemed to create any
duty or responsibility on the part of either Party to investigate or evaluate
the value, validity or enforceability of any Contract or other asset included in
the assets of the other Party.  




(b)       With respect to matters as to which any Party has made express
representations or warranties herein, the Parties shall be entitled to rely upon
such express representations and warranties irrespective of any investigations
made by such Parties, except to the extent that such investigations result in
actual knowledge of the inaccuracy or falsehood of particular representations
and warranties.




ARTICLE VII.  COVENANTS




7.1       Preservation of Business.




Prior to the Closing or the termination of this Agreement, Deportes will use its
Best Efforts to preserve the Business, to keep available to CornerWorld the
services of the present employees of Deportes, and to preserve for CornerWorld
the goodwill of the suppliers, customers and others having business relations
with Deportes.  Deportes shall conduct its Business only in the Ordinary Course
of Business, including, without limitation, its policies and practices relating
to the collection of accounts receivable and the payment of accounts payable and
other liabilities, and not introduce any new methods of management, operations
or accounting, without CornerWorld’s prior written consent (which shall not be
unreasonably withheld); maintain its assets in as good working order and
condition as at present, ordinary wear and tear excepted; perform all material
obligations under material agreements and leases relating to or affecting it,
and keep in full force and effect present insurance policies.




7.2       Current Information.




(a)       During the period from the Effective Date to the Closing, each Party
hereto shall promptly notify each other Party of any (i) significant change in
the normal course of business or operations of its business, (ii) Proceeding (or
communications indicating that the same may be contemplated), or the institution
or threat or settlement of Proceedings, in each case involving such Party, the
outcome of which, if adversely determined, could reasonably be expected to have
a Material Adverse Effect on the Party, taken as a whole or (iii) event which
such Party reasonably believes could be expected to have a Material Adverse
Effect on the ability of any Party  to consummate the Merger.  




(b)       During the period from the Effective Date to the Closing, Deportes
shall permit CornerWorld unlimited access to Deportes’ books, records, financial
and other such information typically provided during a due diligence review
process including but not limited to bank statements, bank reconciliations,
accounts receivable agings, accounts payable agings,




25

--------------------------------------------------------------------------------




customer agreements, vendor agreements, contracts, leases, debt agreements,
articles of incorporation, by-laws and financial forecasts.




(c)       During the period from the Effective Date to the Closing, CornerWorld
shall promptly notify Deportes of any correspondence received from the SEC and
shall deliver a copy of such correspondence to Deportes.




7.3       Material Transactions.




From the Effective Date through the Closing, neither CornerWorld nor Deportes
will (other than (i) as contemplated by the terms of this Agreement and the
Related Agreements, (ii) with respect to transactions for which there is a
binding commitment existing prior to the date hereof disclosed in the Disclosure
Schedules, and (iii) transactions described on Schedule 7.3 which do not vary
materially from the terms set forth on such Schedule 7.3, or in the Ordinary
Course of Business without first obtaining the written consent of the other
Parties):




(a)       declare or pay any dividend or make any other distribution to
shareholders or members whether in cash, stock, membership interests or other
property;




(b)       amend its Governing Documents or enter into any agreement to merge or
consolidate with, or sell a significant portion of its assets to, any other
Person;




(c)       issue any shares of its capital stock or share capital or membership
interests or any options, warrants or other rights to subscribe for or purchase
such common or share capital or membership interests or other capital stock or
any securities convertible into or exchangeable for any such common, share
capital, membership interests or other capital stock;




(d)       directly redeem, purchase or otherwise acquire any of its common,
other capital stock or membership interests;




(e)       except pursuant to the spin-off of Woodland Holdings Corporation and
the divestiture of CornerWorld’s other wholly-owned subsidiaries, effect a
reclassification, recapitalization, split-up, exchange of shares, readjustment
or other similar change in or to any capital stock or membership interests or
otherwise reorganize or recapitalize;




(f)       enter into any employment Contract which is not terminable upon notice
of ninety (90) days or less, at will, and without penalty except as provided
herein or grant any increase (other than ordinary and normal increases
consistent with past practices) in the compensation payable or to become payable
to officers or salaried employees, grant any stock options or, except as
required by law, adopt or make any change in any bonus, insurance, pension or
other Employee Benefit Plan, agreement, payment or agreement under, to, for or
with any of such officers or employees;




(g)       make any payment or distribution to the trustee under any bonus,
pension, profit ­sharing or retirement plan or incur any obligation to make any
such payment or contribution which is not in accordance with such Party’s usual
past practice, or make any payment or contributions or incur any obligation
pursuant to or in respect of any other plan or Contract or arrangement providing
for bonuses, options, executive incentive compensation, pensions,




26

--------------------------------------------------------------------------------




deferred compensation, retirement payments, profit sharing or the like,
establish or enter into any such plan, Contract or arrangement, or terminate or
modify any plan;




(h)       prepay any debt in excess of Twenty Five Thousand Dollars ($25,000),
borrow or agree to borrow any amount of funds except in the Ordinary Course of
Business or, directly or indirectly, guarantee or agree to guarantee obligations
of others, or fail to pay any monetary obligation in a timely manner prior to
delinquency;




(i)        enter into any agreement, Contract or commitment having a term in
excess of three (3) months or involving payments or obligations in excess of
Five Thousand Dollars ($5,000) in the aggregate, except in the Ordinary Course
of Business;




(j)        amend or modify any material Contract;




(k)       agree to increase the compensation or benefits of any employee (except
for normal annual salary increases in accordance with past practices);




(l)        place on any of its assets or properties any pledge, charge or other
encumbrance, except as otherwise authorized hereunder, or enter into any
transaction or make any Contract or commitment relating to its properties,
assets and business, other than in the Ordinary Course of Business or as
otherwise disclosed herein;




(m)      guarantee the obligation of any person, firm or corporation, except in
the Ordinary Course of Business;




(n)       make any loan or advance in excess of Five Thousand Dollars ($5,000)
or cancel or accelerate any material indebtedness owing to it or any claims
which it may possess or waive any material rights of substantial value;




(o)       sell or otherwise dispose of any real property or any material amount
of any tangible or intangible personal property other than leasehold interests
in closed facilities, except in the Ordinary Course of Business;




(p)       commit any act or fail to do any act which will cause a Breach of any
Contract and which will have a Material Adverse Effect on its business,
financial condition or earnings;




(q)       violate any Applicable Law which violation might have a Material
Adverse Effect on such Party;




(r)        purchase any real or personal property or make any other capital
expenditure where the amount paid or committed is in excess of Five Thousand
Dollars ($5,000) per expenditure;




(s)       except in the Ordinary Course of Business, enter into any agreement or
transaction with any of such Party’s Affiliates; or




27

--------------------------------------------------------------------------------




(t)        engage in any transaction or take any action that would render untrue
in any material respect any of the representations and warranties of such Party
contained in this Agreement, as if such representations and warranties were
given as of the date of such transaction or action.




7.4       Public Disclosures.




Deportes and CornerWorld will consult with each other before issuing any press
release or otherwise making any public statement with respect to the
transactions contemplated by this Agreement, and shall not issue any such press
release or make any such public statement prior to such consultation except as
may be required by Applicable Law.  The Parties shall issue a joint press
release, mutually acceptable to Deportes and CornerWorld, promptly upon
execution and delivery of this Agreement.  Subsequent to the Closing, Deportes
acknowledges that it will require an independent financial statement audit to be
completed within ninety (90) days of the Closing.  Deportes will utilize
Montgomery Coscia Greilich LLP for the purposes of completion of this audit and
will take such actions necessary to complete this audit within the timeframe
required by the SEC.




7.5       Confidentiality.




Deportes and CornerWorld shall hold, and shall use their Best Efforts to cause
their respective auditors, attorneys, financial advisors, bankers and other
consultants and advisors to hold, in strict confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law,
all Confidential Information, and each Party shall not release or disclose such
Confidential Information to any other Person, except its auditors, attorneys,
financial advisors, bankers and other consultants and advisors in connection
with the transactions contemplated by this Agreement.  THE PARTIES TO THIS
AGREEMENT MAY NOT UTILIZE THE CONFIDENTIAL INFORMATION RECEIVED FOR THE PURPOSE
OF MAKING DECISIONS WITH RESPECT TO PURCHASING OR SELLING THE COMPANY’S COMMON
STOCK ON A PUBLIC EXCHANGE AND THE PARTIES TO THE AGREEMENT ACKNOWLEDGE THAT USE
OF MATERIAL NON-PUBLIC INFORMATION FOR THE PURPOSES OF MAKING TRANSACTIONS IN
THE COMPANY’S SECURITIES MAY EXPOSE THE RECEIVING PARTY TO LIABILITIES PURSUANT
TO U.S. INSIDER TRADING LAWS.




ARTICLE VIII.  CONDITIONS TO CLOSING




8.1       Mutual Conditions.




The respective obligations of each Party to effect the Merger shall be subject
to the satisfaction, at or prior to the Closing Date, of the following
conditions (any of which may be waived in writing by Deportes and CornerWorld):




(a)       Neither of Deportes or CornerWorld shall be subject to any Order by a
court of competent jurisdiction which (i) prevents or materially delays the
consummation of the Merger or (ii) would impose any material limitation on the
ability of Deportes effectively to exercise full rights of ownership of the
common stock of CornerWorld or any material portion of the assets or Business,
taken as a whole.




28

--------------------------------------------------------------------------------




(b)       No statute, rule or regulation, shall have been enacted by any
Governmental Body that makes the consummation of the Merger illegal.




(c)       Deportes and CornerWorld shall have received all Consents of Third
Parties that are required of such Third Parties prior to the consummation of the
Merger, in form and substance acceptable to Deportes or CornerWorld, as the case
may be, except where the failure to obtain such consent, approval or
authorization would not have a Material Adverse Effect.




8.2       Conditions to the Obligations of CornerWorld.




The obligations of CornerWorld under this Agreement are subject to the
satisfaction, at or before the Closing, of each of the following conditions:




(a)       Prior to March  31, 2016 or if extended by CornerWorld, the Closing
Date, Deportes shall raise no less than $5.0 million in equity (the “Equity
Capital”) plus $              in debt (the “Debt Capital”) (the Equity Capital
and Debt Capital, collectively, the “Capital Raise”) from an investor or group
of investors.  It is expected that Deportes will utilize (i)
                                                                                                                                                       
                                                                                                                                                          
                                                       and (ii) amounts of
Equity Capital in excess of $5.0 million to satisfy obligations to various
lenders to Deportes, on a pro rata basis, requesting to have indebtedness
payable to them satisfied prior to Closing.




(b)                                                                                                                          
                                                                                                                                                          
                                                                                          .




(c)       A portion of the cash proceeds remaining from the Capital Raise will
be utilized to retire all outstanding payroll taxes currently payable.
 Subsequent to the Closing, Deportes will utilize a payroll service such that
payroll taxes will be automatically funded as a result of the standard payroll
function.  




(d)       Effective on the date of the Closing, any and all debt and Deportes
outstanding notes payable, existing immediately prior to the closing, will be
converted to common equity.  Further, all existing preferred shares will be
converted to common shares contemporaneously with the Closing.  As such,
Deportes will have no debt outstanding except for debt incurred related to the
Acquired Stations




(e)       Transition Services: Immediately subsequent to the Closing, for a
period no less than one year, twelve (12) calendar months, Deportes will pay a
reporting services company designated by CornerWorld prior to the closing
(“RSC”), $12,500/month for financial reporting services (the “Services”).  The
Services will include RSC employees consolidating Deportes Financial Information
and preparing all necessary SEC filings, including annual reports on Form 10-K,
quarterly reports on Form 10-Q, period reports on Form 8-K as well as proxy
statements.  RSC employees will not be responsible for the monthly financial
statement close process or the preparation of monthly Deportes Financial Reports
which, consistent with Article 4.5, are due by the 20th calendar day of each
month; RSC personnel will not be responsible for




29

--------------------------------------------------------------------------------




signing the required SEC reports prepared as a result of providing the Services.
RSC will not be responsible for paying the fees associated with the Services,
including but not limited to, audit fees, EDGAR filing fees or any legal fees
associated with the preparation of SEC reports.  




(f)       The representations and warranties of Deportes contained herein that
are qualified as to materiality shall be true in all respects on and as of the
Closing Date with the same force and effect as though made on and as of such
date, and each of the representations and warranties of Deportes that are not so
qualified shall be true in all material respects on and as of the Closing Date.




(g)       Deportes shall have performed and complied in all material respects
with all covenants, agreements, obligations and conditions required by this
Agreement to be performed or complied with by Deportes at or prior to the
Closing.




(h)       There shall not be threatened, instituted or pending any Proceeding by
or before any court or Governmental Body requesting or looking toward an Order
that (a) restrains or prohibits the consummation of the Merger, (b) could have a
Material Adverse Effect on Deportes’ ability to exercise control over or manage
Deportes after the Closing or (c) could have a Material Adverse Effect on
Deportes.




(i)        On the Closing Date, there shall be no effective Order issued by a
court of competent jurisdiction restraining or prohibiting the consummation of
the Merger.




(j)        The Deportes Board of Directors, Deportes Note Holders and Deportes
Members shall have given all necessary approvals and consents required under
applicable law in approval of this transaction.




(k)       The Related Agreements to which Deportes is a party and all other
documents to be delivered by Deportes to CornerWorld at the Closing shall be
satisfactory in form and substance to CornerWorld.




(l)        All Consents of all Third Parties and Governmental Bodies shall have
been obtained that are necessary, in the opinion of CornerWorld’s Counsel, in
connection with (a) the execution and delivery by Deportes of this Agreement and
the Related Agreements to which it is a Party or (b) the consummation by
Deportes of the Merger and copies of all such Consents shall have been delivered
to CornerWorld.




(m)      As of the Closing Date, except as disclosed in Schedule 4.5, or in the
Deportes Financial Information, Deportes shall not have any debts or liabilities
and shall not have any Security Interests or encumbrances recorded against its
properties or assets.  




(n)       As of the Closing Date, IBS Group, LLC shall terminate its sublease
with Deportes for the Douglas Avenue offices and Deportes shall have no further
liability to IBS Group, LLC with respect thereto.




(o)       It is expressly understood that, in CornerWorld’s sole discretion, any
of the above items (a) – (n) may be waived at any time prior to closing.




30

--------------------------------------------------------------------------------




8.3       Conditions to the Obligations of Deportes.




The obligations of Deportes and the Deportes Members under this Agreement are
subject to the satisfaction, at or before the Closing, of each of the following
conditions:




(a)       The representations and warranties of CornerWorld contained herein
that are qualified as to materiality shall be true in all respects on and as of
the Closing Date (except for such representations and warranties made as of a
specific date which shall be true as of such date) with the same force and
effect as though made on and as of such date, and each of the representations
and warranties of CornerWorld that are not so qualified shall be true in all
material respects on and as of the Closing Date (except for such representations
and warranties made as of a specific date which shall be true in all material
respects as of such date).




(b)       CornerWorld shall have performed and complied in all material respects
with all covenants, agreements, obligations and conditions required by this
Agreement to be so performed or complied with by CornerWorld at or prior to the
Closing.




(c)       The Deportes Members shall have given all necessary approvals and
consents required under applicable law for the transactions contemplated hereby.




(d)       There shall not be threatened, instituted or pending any Proceeding by
or before any court or Governmental Body requesting or looking toward an Order,
that (a) restrains or prohibits the consummation of the Merger or (b) could have
a Material Adverse Effect on CornerWorld.




(e)       On the Closing Date, there shall be no effective Order issued by a
court of competent jurisdiction restraining or prohibiting the consummation of
the Merger.




(f)       Prior to the Closing, CornerWorld shall take such actions necessary to
spin-off all of its wholly owned Woodland Holdings Corporation subsidiary,
including all CornerWorld cash, into a newly formed company (the “Spin-Off”) and
shall take such actions necessary to issue shares of the newly formed holding
company to CornerWorld’s existing shareholders in the pro-rata ownership
percentages as existed prior to the Merger.  CornerWorld will bear its own costs
and expenses (including fees and expenses of auditors, attorneys, financial
advisors, bankers, brokers and other consultants and advisors) incurred in
connection with the Spin-Off.   




(g)       Prior to the Closing, CornerWorld shall take such actions necessary to
sell all of its other wholly owned subsidiaries, including but not limited to
Enversa Companies, LLC and CornerWorld, Inc.




(h)       Prior to the Closing, CornerWorld shall cause its name to be changed
to  “Deportes Holdings, Inc.” which name change shall occur simultaneously with
the closing of the Merger.




(i)        The Related Agreements to which CornerWorld is a party and all other
documents to be delivered by CornerWorld to Deportes at the Closing shall be
satisfactory in form and substance to Deportes.




31

--------------------------------------------------------------------------------




(j)        All Consents of all Third Parties and Governmental Bodies shall have
been obtained that are necessary, in the opinion of Deportes’ Counsel, in
connection with (a) the execution and delivery by CornerWorld of this Agreement
or the Related Agreements to which either of them is a party, and (b) the
consummation by CornerWorld of the transactions contemplated hereby or thereby,
and copies of all such Consents shall have been delivered to Deportes.




(k)       CornerWorld shall deliver to each Deportes Member a certificate
evidencing ownership of the Shares described in Section 3.2.




(l)        The Merger shall qualify as a tax-free transaction to each of
CornerWorld, Deportes and the Deportes Members.




ARTICLE IX.  SURVIVAL OF REPRESENTATIONS




All representations and warranties made by any Party in this Agreement or
pursuant hereto, as modified by any Disclosure Schedule, exhibit, certificate or
other document executed and delivered pursuant hereto shall survive the Closing
and any investigation made by or on behalf of any Party for a period of one (1)
year following the Closing Date.  All statements contained herein or in any
schedule, exhibit, certificate or other document executed and delivered pursuant
hereto shall be deemed representations and warranties for purposes of Sections
9.1, 8.2(a), and 8.3(a).  The right to any remedy based upon such
representations and warranties shall not be affected by any investigation
conducted with respect to, or any knowledge acquired at any time, whether before
or after execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of any such representation or warranty.




ARTICLE X.  EFFECTIVENESS, TERMINATION, AMENDMENT AND WAIVER




10.1     Condition to Effectiveness of Agreement.




(a)       This Agreement shall not be effective or binding in any way unless and
until Deportes obtains (a) the approval of this Agreement by the holders of not
less than 75% of its issued and outstanding Series A units and (b) the
cancellation of all issued and outstanding warrants for the purchase of units of
Deportes by the holders thereof (such date being the “Effective Date”).  If the
foregoing have not been obtained by February __, 2016 [five days following
signing], this Agreement shall be void, ab initio, unless such date is extended
by CornerWorld in its sole discretion, in writing.




(b)       The members of Deportes, each on behalf of himself/itself and on
behalf of his/its current and former heirs, spouses, successors, assigns, legal
representatives, guardians, executors, administrators, insurers, servants, and
agents, or anyone else claiming through such member, as applicable, COVENANTS
NOT TO SUE AT ANY TIME IN THE FUTURE Deportes, CornerWorld, or their respective
agents, employees, managers, officers, members, and their respective heirs,
assigns, executors and administrators, based on (a) any potential cause of
action arising at any time from the beginning of the world through the end of
time or (b) based on the transactions contemplated by the Agreement (but not a
breach of the Agreement), whether or not known or unknown.  Further, the members
of Deportes, each on behalf of himself/itself




32

--------------------------------------------------------------------------------




and on behalf of his/its current and former heirs, spouses, successors, assigns,
legal representatives, guardians, executors, administrators, insurers, servants,
and agents, or anyone else claiming through such member, as applicable,
COVENANTS NOT TO SUE AT ANY TIME IN THE FUTURE Scott Beck personally or any
related company or affiliated company of Scott Beck or his relatives., heirs,
spouse, successors, assigns, legal representatives, guardians, executors,
administrators, insurers, servants, and agents, Joseph L. Harberg or V. Chase
McCrea III personally for any potential cause of action, whether or not known or
unknown, from the beginning of the world to the end of time.




(c)       Any dispute, arising hereunder and at any point in the future, if not
settled by mutual agreement, shall, at either party’s option, and upon written
notice by one party to the other, be settled by final and binding arbitration in
Dallas, Texas.  The arbitration shall be conducted in accordance with the
Commercial Dispute Resolution Procedures and Rules of the American Arbitration
Association (“AAA Rules”) by a single disinterested arbitrator appointed in
accordance with such AAA Rules.  The Arbitrator shall have authority to award
relief under legal or equitable principles, including interim or preliminary
relief, and to allocate responsibility for the costs of the arbitration and to
award recovery of attorneys’ fees and expenses in such manner as determined by
the arbitrator.




(d)       The members of Deportes represents that the units in Deportes held by
him/it are held free and clear of all liens, claims and encumbrances.  




(e)       Senior Secured Promissory Notes: All Senior Secured Promissory Note
holders, as of the Effective Date, have executed the Agreement.  In addition,
pursuant to paragraph 8.2(a), any subsequent investment raised via Senior
Secured Promissory Notes, ultimately to convert to Equity Capital, have
simultaneously signed a Senior Secured Promissory Note substantially in the form
of Exhibit B attached hereto.   




10.2     Termination.




This Agreement may be terminated at any time prior to the Closing:




(a)       by mutual written consent of Deportes and CornerWorld;




(b)       by CornerWorld, in its sole discretion at any time for any reason
prior to the Closing Date.  




(c)       by Deportes:




(i)        if any court of competent jurisdiction or other Governmental Body
shall have issued an Order or taken any other action permanently enjoining,
restraining or otherwise prohibiting the Merger and such order, decree, ruling
or other action shall have become final and non-appealable;




(ii)       in the event of a material Breach by CornerWorld of any
representation, warranty, covenant or other agreement contained in this
Agreement which cannot be or has not been cured within ten (10) days after the
giving of written notice to CornerWorld of




33

--------------------------------------------------------------------------------




such Breach (provided that Deportes is not then in material Breach of any
representation, warranty, covenant or other agreement contained in this
Agreement);




(iii)      in the event that the Closing has not occurred by July 31, 2016,
other than due to the material breach hereof by Deportes; or




(iv)      if there shall have occurred prior to the Closing changes in
Applicable Law that, in the aggregate, shall have a Material Adverse Effect on
either Party.




10.3     Effect of Termination.




(a)       Except as provided in Subsection (b) below, in the event of
termination of this Agreement as provided in Section 10.1, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of any Party except to the extent that such termination results from
the willful and material Breach by a Party of any of its representations,
warranties, covenants or other agreements set forth in this Agreement, in which
case the terminating Party shall have the right to pursue any remedies available
to it at law or in equity.




(b)       Notwithstanding the provisions of Subsection (a) above, if CornerWorld
terminates the Agreement at any time after May 31, 2016, solely as a result of
Deportes (i) failing to obtain the Equity Capital or the Debt Capital, (ii)
                                                                                                                                                         
                                                                                                                                                
or (iii)
                                                                                                                                                         
                                                                                                                                                         
                                        then CornerWorld will be entitled to
receive 10.00% of the fully diluted equity of Deportes.  Notwithstanding
anything herein to the contrary, CornerWorld may, in its sole discretion, extend
such Closing up to September 30, 2016.  Alternatively, if Deportes terminates
the Agreement pursuant to Section 10.2(c)(iii), then CornerWorld will be
entitled to receive 10.00% of the fully diluted equity of Deportes




10.4     Amendment.




This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the Parties.




10.5     Extension; Waiver.




At any time prior to the Closing, the Parties may (i) extend the time for the
performance of any of the obligations or other acts of the other Parties, (ii)
waive any inaccuracies in the representations and warranties contained in this
Agreement or in any document delivered pursuant to this Agreement or (iii) waive
compliance with any of the agreements or conditions contained in this Agreement.
 Any agreement on the part of a Party to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
Party.




10.6     Procedure for Termination, Amendment Extension or Waiver.




A termination of this Agreement pursuant to Section 10.2, an amendment of this
Agreement pursuant to Section 10.4, or an extension or waiver pursuant to
Section 10.5 shall, in




34

--------------------------------------------------------------------------------




order to be effective, require in the case of Deportes or CornerWorld, action by
its Board of Directors or Managers, or the duly authorized designee of the Board
of Directors or Managers.




ARTICLE XI.  MISCELLANEOUS




11.1     Notices.




Any communications required or desired to be given hereunder shall be deemed to
have been properly given if sent by hand delivery or by facsimile and overnight
courier or overnight courier to the parties hereto at the following addresses,
or at such other address as either party may advise the other in writing from
time to time:




If to Deportes:




Deportes Media, LLC

8226 Douglas Avenue, Suite 627

Dallas, Texas 75225

Attention:  David F. Jacobs

Telephone: (469)619-1001

Facsimile: (469)726-4359




With a copy (which shall not constitute notice) to:




Gray Reed & McGraw, PC

1601 Elm Street, Suite 4600

Dallas, Texas  75201

Attention: David R. Earhart

Telephone: (469)320-6041

Facsimile: (469)320-6841




If to CornerWorld:




CornerWorld Corporation

13101 Preston Road Suite 510

Dallas, Texas 75240

Attention:  V. Chase McCrea III

Telephone: (888)837-3910

Facsimile: (866)927-9089




All such communications shall be deemed to have been delivered on the date of
hand delivery or facsimile or on the next Business Day following the deposit of
such communications with the overnight courier.




11.2     Further Assurances.




Each Party hereby agrees to perform any further acts and to execute and deliver
any documents which may be reasonably necessary to carry out the provisions of
this Agreement.    




35

--------------------------------------------------------------------------------




11.3     Governing Law.




This Agreement shall be interpreted, construed and enforced in accordance with
the laws of the State of Texas, applied without giving effect to any
conflicts-of-law principles, except for the laws of the State of Nevada with
respect to corporate laws applicable to CornerWorld.




11.4     Commissions.




Each of the Parties hereto represents and warrants that no broker or finder is
entitled to any brokerage or finder’s fee or other commission in connection with
the Merger.  Each of the Parties hereto shall pay or discharge, and shall
indemnify and hold the other harmless from and against, all claims or
liabilities for brokerage commissions or finder’s fees incurred by reason of any
action taken by it.




11.5     Captions.




The captions or headings in this Agreement are made for convenience and general
reference only and shall not be construed to describe, define or limit the scope
or intent of the provisions of this Agreement.




11.6     Integration of Schedules.




The Disclosure Schedules to this Agreement are integral parts of this Agreement
as if fully set forth herein.




11.7     Entire Agreement.




This Agreement, the Related Agreements, including the Disclosure Schedules
attached hereto and thereto contain the entire agreement of the Parties and
supersede any and all prior or contemporaneous agreements between the Parties,
written or oral, with respect to the transactions contemplated hereby.  Such
agreement may not be changed or terminated orally, but may only be changed by an
agreement in writing signed by the Party or Parties against whom enforcement of
any waiver, change, modification, extension, discharge or termination is sought.




11.8     Expenses.




Except as expressly provided otherwise, each party hereto will bear its own
costs and expenses (including fees and expenses of auditors, attorneys,
financial advisors, bankers, brokers and other consultants and advisors)
incurred in connection with this Agreement, the Related Agreements and the
transactions contemplated hereby and thereby.




11.9     Counterparts.




This Agreement may be executed in several counterparts, each of which, when so
executed, shall be deemed to be an original, and such counterparts shall
together constitute and be one and the same instrument.




36

--------------------------------------------------------------------------------




11.10   Binding Effect.




This Agreement shall be binding on, and shall inure to the benefit of, the
Parties hereto, and their respective successors and assigns, and no other person
shall acquire or have any right under or by virtue of this Agreement.  No Party
may assign any right or obligation hereunder without the prior written consent
of the other Parties.




11.11   No Rule of Construction.




The Parties agree that, because all Parties participated in negotiating and
drafting this Agreement, no rule of construction shall apply to this Agreement
which construes ambiguous language in favor of or against any Party by reason of
that Party’s role in drafting this Agreement.







[REMINDER OF PAGE INTENTIONALLY LEFT BLANK]







37

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, CornerWorld, MergerSub and Deportes have caused this Merger
Agreement to be executed by their respective duly authorized officers, all as of
the day and year first above written.




CORNERWORLD CORPORATION







By: /s/ Scott Beck

      Name: Scott N. Beck

      Title: Chief Executive Officer







THE LEADSTREAM, LLC




By Enversa Companies, LLC,

Its sole member







By: /s/ Scott Beck

      Name: Scott N. Beck

      Title: Chief Executive Officer







DEPORTES MEDIA, LLC







By: /s/ David F. Jacobs

      Name: David F. Jacobs

      Title: President and Chief Executive Officer







Solely for purposes of Section 4.15 (b)- (g):

DAVID JACOBS







By: /s/ David Jacobs

      Name: David Jacobs, an individual







Solely for purposes of Sections 4.14 and 8.2(n):

IBS GROUP, LLC







By: /s/ David Jacobs

      Name: David F. Jacobs

      Title: Member




Signature Pages to the Deportes and CornerWorld Merger Agreement

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and in accordance with Section 10.1, the following Deportes
Members, representing no less than seventy-five percent (75%) of the outstanding
Series A Units as of the Closing Date, have executed this Merger Agreement as of
the day and year first above written.




IBS GROUP, LLC







By: /s/ David Jacobs

Name: David F. Jacobs

Title:   President







GEORGE MCDANIEL







By: /s/ George McDaniel

George McDaniel, an individual







WALTER BURKE







By: /s/ Walter Burke

Walter Burke, an individual







JAMES HINTON







By: /s/ James Hinton

James Hinton, an individual







HARIBO, LP







By: /s/ Reece L. Boudreaux

Name: Reece L. Boudreaux

Title:   Partner




Signature Pages to Deportes and CornerWorld Merger Agreement

 

--------------------------------------------------------------------------------




LABR PARTNERS







By: /s/ Jeffrey Henningsen

Name:  Jeffrey Henningsen

Title:







MHW OPERATIONS







By: /s/ Lawrence West

Name: Lawrence J. West

Title:   Chief Financial Officer







THOMAS MASON







By: /s/ Thomas P. Mason

Thomas Mason, an individual







MIKE ROBERTSON







By: /s/ Mike Robertson

Mike Robertson, an individual







HADLEY FAMILY TRUST







By: /s/ David F. Hadley

Name: David F. Hadley

Title:   Trustee




Signature Pages to Deportes and CornerWorld Merger Agreement

 

--------------------------------------------------------------------------------




TINER FAMILY PARTNERSHIP







By: ____________________________

Name:

Title:







JOHN MEDER







By: /s/ John L. Meder

John Meder, an individual







JOHN A. RATHMELL







By: ____________________________

John A Rathmell, an individual







MATTHEW ROTAN







By: /s/ Matthew Rotan

Matthew Rotan, an individual







MIKE M. MCDANIEL







By: /s/ Michael M.  McDaniel

Mike M. McDaniel, an individual







JOHN KNAPP







By: ____________________________

John Knapp, an individual




Signature Pages to Deportes and CornerWorld Merger Agreement

 

--------------------------------------------------------------------------------




JAY GOLDING







By: /s/ Jay Golding

Jay Golding, an individual







CHARLES GREGG







By: ____________________________

Charles Gregg, an individual







FEUER FAMILY TRUST







By: ____________________________

Name:

Title:







EVAN BATES







By: /s/ Evan Bates

Evan Bates, an individual







CRAIG L. BROWN







By: /s/ Craig L. Brown

Craig L. Brown, an individual







JONATHAN & STACY FEUER







By: /s/ Jonathan Feuer

Jonathan Feuer, an individual




Signature Pages to Deportes and CornerWorld Merger Agreement

 

--------------------------------------------------------------------------------




NORMAN FRIEDMAN & STEPHANIE FEUER







By: /s/ N. Friedman & /s/ Stephanie Feuer

Stephanie Feuer, an individual







JOHN SOLON







By: ____________________________

John Solon, an individual







ROBERT BLAKELY







By: /s/ Robert Blakely

Robert Blakely, an individual







GRYFF HOLDINGS, LLC







By: /s/ Scott N. Feuer

Name: Scott N. Feuer

Title:   Manager







HOWARD RACHOFSKY







By: ____________________________

Howard Rachofsky, an individual







LAMONT INTERESTS DEPORTES MEDIA PARTNERSHIP







By: ____________________________

Name:

Title:




Signature Pages to Deportes and CornerWorld Merger Agreement

 

--------------------------------------------------------------------------------




DEPORTES HOLDING, LLC







By: ____________________________

Name:

Title:







ERIK JENSEN







By: ____________________________

Erik Jensen, an individual







CROHLI, LLC







By: ____________________________

Name:

Title:







JOHN MILES LAMONT







By: ____________________________

John Miles Lamont, an individual







QUADRANT HOLDINGS, LTD







By: ____________________________

Name:

Title:







PC CAD, S.A DE C.V.







By: /s/ David Probert

Name: David Probert

Title:




Signature Pages to Deportes and CornerWorld Merger Agreement

 

--------------------------------------------------------------------------------




DESARROLLOS DEL PAIS DE GALES, S.A. DE C.V.







By: /s/ David Probert

Name: David Probert

Title:







RANDALL S. LIEBERMAN







By: /s/ Randall S. Lieberman

Randall S. Lieberman, an individual







BRUCE & DEBBIE STECKLER







By: /s/ Bruce Steckler

Bruce Steckler, an individual







SUSSER WHELLAN IRREVOCABLE FAMILY TRUST







By: ____________________________

Name:

Title:







MICHAEL & ALISON WEINSTEIN







By: /s/ Michael Weinstein

Michael Weinstein, an individual







DOMINGO GARCIA







By: /s/ Domingo Garcia

Domingo Garcia, an individual




Signature Pages to Deportes and CornerWorld Merger Agreement

 

--------------------------------------------------------------------------------




JAMES RUSSELL TAMLYN







By: /s/ Rusty Tamlyn

James Russell Tamlyn, an individual




Signature Pages to Deportes and CornerWorld Merger Agreement

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, and in accordance with Section 10.1(e), the following
Deportes Senior Secured Promissory Note holders, have executed this Merger
Agreement as of the day and year first above written.  




JOSEPH L. HARBERG







By: /s/ Joseph L. Harberg

Name: Joseph L. Harberg, an individual







HJH INTERESTS







By: /s/ Joseph L. Harberg

HJH Interests

Name: Franklin J. Harberg

Title:   Manager







KEVIN MARGOLIS







By: /s/ Kevin Margolis

Kevin Margolis, an individual







HOWARD TENENBAUM







By: /s/ Howard Tenenbaum

Howard Tenenbaum, an individual







LOUIS KOVEN







By: /s/ Louis Koven

Louis Koven, an individual




Signature Pages to Deportes and CornerWorld Merger Agreement

 

--------------------------------------------------------------------------------




DANIEL PRESCOTT







By: /s/ Daniel Prescott

Daniel Prescott, an individual







JAY JAFFEE







By: /s/ Jay Jaffee

Jay Jaffee, an individual







CLIFFORD MERMELL







By: /s/ Clifford Mermell

Clifford Mermell, an individual







ERIC NEUMAN







By: /s/ Eric Neuman

Eric Neuman, an individual







EVAN BATES







By: /s/ Evan Bates

Evan Bates, an individual




Signature Pages to Deportes and CornerWorld Merger Agreement

 

--------------------------------------------------------------------------------




DESARROLLOS DEL PAIS DE GALES, S.A. DE C.V.

By: /s/ David Probert

Desarrollos Del Pais De Gales, S.A. De C.V.

Name: David Probert

Title:







RENILOH PARTNERS, LTD.







By: /s/ Joel A. Holiner

Name: Joel A. Holiner

Title:   President







MICHAEL J. OCHSTEIN







By: /s/ Michael J. Ochstein

Michael J. Ochstein, an individual







LARRY FELD







By: /s/ Larry Feld

Larry Feld, an individual




Signature Pages to Deportes and CornerWorld Merger Agreement

 

--------------------------------------------------------------------------------




Exhibit A: Certificate of Merger




[ex10-1_1.jpg]




Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------




[ex10-1_2.jpg]




Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------




[ex10-1_3.jpg]




Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------




[ex10-1_4.jpg]




Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------




Exhibit B: Form of Senior Secured Promissory Note




Amount: $_______

Note No.: __

Date: January 22, 2016

PROMISSORY NOTE




For value received, Deportes Media, LLC, a Texas limited liability company (the
“Company”), promises to pay to the order of ________ (“Payee”), the principal
sum of $________, together with all accrued and unpaid interest thereon as set
forth below.




Interest on the unpaid principal balance of this Note shall accrue at the rate
of 10% per annum compounded at maturity commencing on the date hereof and shall
be payable in a single installment or multiple installments by maturity.  The
entire unpaid balance of principal and all accrued and unpaid interest shall be
due and payable on October 31, 2016 (the “Maturity Date”).  Payment of principal
and interest hereunder shall be made, at Payee’s option, by wire transfer or
cashier’s check delivered to Payee at the address or to the account, as
applicable, furnished to the Company for that purpose.




After the Maturity Date, or after the occurrence and during the continuation of
an Event of Default (as defined below) all unpaid principal and accrued interest
on this Note shall bear interest until paid at the lesser of (i) the rate of 12%
per annum or (ii) the highest interest rate for which the Company may legally
contract under applicable law.




The following conditions or events shall constitute “Events of Default”
hereunder:




(a)       the Company (i) applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property, (ii) makes a general assignment for the benefit of its or
any of its creditors, (iii) is dissolved or liquidated, (iv) is unable, or
admits in writing its inability, to pay its debts generally as they mature, (v)
commences a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consents to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (vi) takes any action for the purpose of effecting any of the
foregoing;




(b)       proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Company or of all or a substantial part of the property
thereof, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or the debts thereof
under any bankruptcy, insolvency or other similar law now or hereafter in effect
are commenced and an order for relief entered or such proceeding is not
dismissed or discharged within 120 days of commencement; or




(c)       the Company fails to make any payment required to be made hereunder
when due and fails to cure such breach within five business days of notice of
breach given by Payee to the Company.




Upon the occurrence or existence of any Event of Default and at any time
thereafter during the continuance of such Event of Default, Payee may by written
notice to the Company,




Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------




declare all outstanding amounts payable by the Company hereunder to be
immediately due and payable.




Payee shall have the right at any time upon no less than 15 business days prior
written notice to the Company to convert all, but not less than all, of the
outstanding principal amount and accrued and unpaid interest of this Note into
membership interests of the Company (the “Membership Interests),” issuable
subject to and in accordance with the terms and conditions of the Company’s
Third Amended and Restated Limited Liability Company Agreement, dated November
26, 2013 (as it may be modified, supplemented, amended or restated from time to
time, the “Company Agreement”).  Moreover, Payee agrees and shall be obligated
to convert all of the outstanding principal amount and accrued and unpaid
interest of this Note into Membership Interests immediately upon notification
that the Company has completed one or more capital raises totaling an aggregate
of not less than $3.0 million, including the proceeds from this Note and other
Notes (as defined below).  In addition, Payee agrees and shall be obligated to
convert all of the outstanding principal and accrued and unpaid interest on this
Note into Membership Interests and to thereafter exchange such Membership
Interests for equity in CornerWorld Corporation.  Any such conversion pursuant
to this paragraph shall be at the lowest value paid by any equity investor in
the Company after the date hereof; and the exchange of Membership Interests for
equity in CornerWorld Corporation shall be at the lowest value paid by any
investor in connection with the acquisition of the Company by CornerWorld
Corporation and applied uniformly to all Noteholders.  In addition, to the
extent that any portion of the original principal amount of this Note
constitutes a portion of the first $2,000,000 in aggregate original principal
amount of all Notes (as defined below), then that portion of the outstanding
principal and accrued and unpaid interest on this Note shall be convertible into
such number of Membership Interests equal to 115% of the number of Membership
Interests into which this Note would otherwise be convertible. If the units of
Membership Interests into which this Note is convertible are thereafter
converted into equity in CornerWorld Corporation, such conversion into units of
Membership Interests shall be at a rate consistent with the New Investors Bridge
issuance of common shares as more fully delineated on Exhibit A to this Note.
 To remove any doubt, prior to the conversion of Membership Interests into
CornerWorld Corporation Common Stock, the holder of this Note will convert
unpaid principal and interest into Membership Interests at a rate of
$34.78/unit.  For example, $2,000,000 of Notes will be convertible into 57,500
units of Membership Interests.




Upon any such conversion, this Note shall be deemed paid in full and shall no
longer be outstanding for any purpose.  Upon any conversion into Membership
Interests, Payee agrees to become a party to the Company Agreement, and to
execute and deliver a joinder thereto.  




At any time prior to conversion of the Note to Membership Interests, the Company
has the right, but not the obligation, to repay the Note in full, but not in
part, including all of the outstanding principal amount and accrued and unpaid
interest.  




This Note and any right hereunder shall not be assignable by Payee without the
express prior written consent of Company.  This Note and any obligations
hereunder shall not be assignable by the Company.




This Note is secured by a first priority security interest in all of the assets,
tangible and intangible, of the Company (the “Collateral Security,” including,
without limitation, the stock or




Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------




ownership interests in its subsidiaries, accounts receivable, contract rights,
intellectual property, leases and licenses) and is senior to any unsecured note
or loan obligation the Company has or may in the future have with any third
party.




In the interest of expediency, Payee hereby appoints, and all other holders
(collectively the “Noteholders”) of secured promissory notes of the Company
dated on or after the date hereof and substantially identical to this Note
(collectively, the “Notes”) shall appoint, Joseph Harberg (“Harberg”) as its
representative and attorney-in-fact to take all actions with respect to the
Collateral Security, and in such capacity, inter alia, to perfect the pro-rata
security interests of the Noteholder by filing UCC-1 Financing Statements,
Amendments and Termination Statements relating thereto in all relevant
jurisdictions.




If this Note has not been paid in full or converted into Membership Interests of
the Company on or before January 31, 2017, Payee shall have the right to
terminate Holder as its representative and attorney-in-fact hereunder, in which
case Holder shall be directed to file in all relevant jurisdictions, appropriate
amendments to the UCC-1 financing statements.  However, notwithstanding the
termination of Harberg’s authority hereunder, Payee agrees for all purposes
hereunder to share in the Collateral Security and proceeds thereof, on a pro
rata basis, based on the total dollar amount of all Notes held by Noteholders.
 Payee hereby agrees that, except for gross negligence or willful misconduct,
Harberg shall have no liability to Payee for the good faith performance of his
duties hereunder.  In addition, each Payee agrees to indemnify, defend and hold
harmless Harberg, on a pro rata basis, based on the total dollar amount of all
Notes held by all Noteholders, for all costs and expenses incurred by Holder in
connection with any actions taken by, or claims asserted against, Holder in
connection with serving as representative and attorney-in-fact hereunder, except
to the extent that any of Holder’s actions constitute gross negligence or
willful misconduct.




Any notice, request or other communication required or permitted hereunder shall
be in writing and shall be considered delivered three business days after the
mailing is sent certified mail, return receipt requested, or when received if
sent by prepaid courier, express mail or personal delivery.  Payee and the
Company may by notice so given change its address for future notice hereunder.




It is the intention of the Company and Payee to conform strictly to the
applicable laws of usury.  No provision of this Note, or any other document,
instrument, agreement or transaction between the Company and Payee shall require
the payment or the collection of interest in excess of the maximum amount
permitted by applicable law.  If any excess of interest in such respect is
hereby or thereby provided for, or shall be adjudicated to be so provided for,
in connection with this Note, the provisions of this paragraph shall govern and
prevail and neither the Company nor the sureties, guarantors, successors, or
assigns of the Company shall be obligated to pay the excess amount of such
interest or any other excess sum paid for the use, forbearance, or detention of
sums loaned pursuant hereto.  In the event Payee ever receives, collects, or
applies as interest any such sum, such amount which would be in excess of the
maximum amount permitted by applicable law shall be applied as a payment and
reduction of the principal of the indebtedness; and, if the principal has been
paid in full, any remaining excess shall forthwith be paid to the Company.  In
determining whether or not the interest paid or payable exceeds the highest
lawful rate, the Company and Payee shall, to the extent permitted by law, (i)
characterize any non-




Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------




principal payment as an expense, fee, or premium rather than as interest, (ii)
exclude voluntary prepayments and the effects thereof, and (iii) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the entire contemplated term of the indebtedness evidenced
by this Note so that interest for the entire term does not exceed the highest
lawful rate.




To the extent that Chapter 303 of the Texas Finance Code (as amended) should be
relevant to Payee for purposes of determining the highest lawful rate, Payee
hereby elects to determine the applicable rate ceiling under such Chapter by the
weekly rate ceiling from time to time in effect, subject to Payee’s right
subsequently to change such method in accordance with applicable law.  It is
specifically provided that Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts) shall not apply to this Note.




The Company has been advised by Payee to seek the advice of an attorney and an
accountant in connection herewith; and the Company has had the opportunity to
seek the advice of an attorney and accountant of the Company’s choice in
connection herewith.




If this Note is collected by legal action, the Company promises to pay all costs
and expenses, including, without limitation, reasonable attorneys’ fees and
costs, incurred by Payee in connection with such collection action.




No delay on the part of Payee in the exercise of any power or right under this
Note or under any other instrument executed pursuant hereto shall operate as a
waiver thereof, nor shall a single or partial exercise of any power or right
preclude other or further exercise thereof or the exercise of any other power or
right.




This Note, and the rights and obligations hereunder, shall be governed by and
construed and enforced in accordance with the internal substantive laws of the
State of Texas, without regard to its principles of conflict of laws.  The terms
of this Note (including, without limitation, the Maturity Date and the rate of
interest) may be waived or modified only in writing, signed by the Company and
Payee.







[Signature page follows.]







Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered to be effective as of the date first above written.




DEPORTES MEDIA, LLC










By: _______________________________

       David Jacobs, Chief Executive Officer

       8226 Douglas Avenue, Suite 627

       Dallas, Texas  75225










ACCEPTED AND AGREED to this _____ day of _____________, 2016 by:










By: ____________________________

____________________________

Name: _____________________

 

Title:   _____________________

As representative and attorney-in-fact




Address for notice:




____________________________

____________________________

____________________________

____________________________







Aggregate original principal amount of Notes prior to this Note:
$_______________.




Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------




Exhibit A to Senior Secured Promissory Note




 

 

 

CornerWorld Shares

 

 

 

Shares

%

 

 

 

 

 

Pre Deportes New Investors:

 

 

COMMON STOCK:

 

 

 

 

CWRL – Public Company

4,655,338 

50.41%

 

CWRL – Existing Outstanding Options

46,5681

0.50%

 

Existing Debt Investors / Note Conversion

2,392,933 

25.91%

 

Existing Series A Investors / Conversion

1,048,041 

11.35%

 

Existing Deportes Common

1,092,9232

11.83%

Total Ownership

 

9,235,803 

100.0%

 

 

 

 

 

Post Deportes New Investors:

 

 

OWNERSHIP:

 

 

 

 

CWRL – Public Company

4,655,338 

33.89%

 

CWRL – Existing Outstanding Options

46,5681

0.34%

 

Options Issuances to Deportes Employees

723,0543

5.26%

 

New Investors Bridge

1,247,269 

9.08%

 

New Investors at Close

2,530,690 

18.42%

 

     TOTAL--Current Offering

 

 

 

 

 

 

 

 

Existing Debt Investors--Note Conversion

2,392,933 

17.42%

 

Existing Series A Investors—Conversion

1,048,041 

7.63%

 

Existing Deportes Common

1,092,9232

7.96%

Total Ownership

 

13,736,816 

100.0%




Notes:




1 – Amounts represent options currently outstanding to CornerWorld option
holders which will vest over the next 3.2 years assuming no forfeitures.




2 – Amounts represent current Deportes common shares, a portion of which, vest
over 3 years in accordance with the provisions of Section 4.15(b).




3 – Amounts represent options anticipated to be issued to selected Deportes
employees as of the Closing date pursuant to Section 4.15(c).




Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------




DETAIL OF SCHEDULES




Schedules:

 

 

Schedule 2.5(a)

 

Share Distribution Schedule

Schedule 2.8(a)

 

Post Merger Directors of CornerWorld

Schedule 2.8(b)

 

Post Merger Officers of CornerWorld

Schedule 4.1(b)

 

Corporations and Entities Controlled by Deportes

Schedule 4.2

 

Equity Capitalization of Deportes

Schedule 4.5

 

Deportes Financial Information

Schedule 4.6

 

Subsequent Events

Schedule 4.7

 

Outstanding Tax Matters

Schedule 4.9

 

Deportes Intellectual Property

Schedule 4.10

 

Affiliate Transactions

Schedule 4.11

 

Powers of Attorney

Schedule 4.12

 

Pending or Threatened Litigation

Schedule 4.13

 

Employee Benefit Plans

Schedule 4.14

 

Deportes Insurance

Schedule 5.2(k)

 

CornerWorld Insurance

Schedule 7.3

 

Material Transactions




Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 2.5(a): Share Distribution Schedule




 

 

 

CornerWorld Shares

 

 

 

Shares

%

 

 

 

 

 

Pre Deportes New Investors:

 

 

COMMON STOCK:

 

 

 

 

CWRL – Public Company

4,655,338 

50.41%

 

CWRL – Existing Outstanding Options

46,5681

0.50%

 

Existing Debt Investors / Note Conversion

2, 392,933 

25.91%

 

Existing Series A Investors / Conversion

1,048,041 

11.35%

 

Existing Deportes Common

1,092,9232

11.83%

Total Ownership

 

9,235,803 

100.0%

 

 

 

 

 

Post Deportes New Investors:

 

 

OWNERSHIP:

 

 

 

 

CWRL – Public Company

4,655,338 

33.89%

 

CWRL – Existing Outstanding Options

46,5681

0.34%

 

Options Issuances to Deportes Employees

723,0543

5.26%

 

New Investors Bridge

1,247,269 

9.08%

 

New Investors at Close

2,530,690 

18.42%

 

     TOTAL--Current Offering

 

 

 

 

 

 

 

 

Existing Debt Investors--Note Conversion

2,392,933 

17.42%

 

Existing Series A Investors—Conversion

1,048,041 

7.63%

 

Existing Deportes Common

1,092,9232

7.96%

Total Ownership

 

13,736,816 

100.0%




Notes:




1 – Amounts represent options currently outstanding to CornerWorld option
holders which will vest over the next 3.2 years assuming no forfeitures.




2 – Amounts represent current Deportes common shares, a portion of which, vest
over 3 years in accordance with the provisions of Section 4.15(b).




3 – Amounts represent options anticipated to be issued to selected Deportes
employees as of the Closing date pursuant to Section 4.15(c).




Schedules to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 2.8(a): Post Merger Directors of CornerWorld




1.

David F. Jacobs

2.

Joseph L. Harberg

3.

Eric Neuman

4.

CornerWorld Designee (Chairman)

5.

CornerWorld Designee

6.

CornerWorld Designee

7.

CornerWorld Designee




Schedule 2.8(b): Post Merger Officers of CornerWorld




1.

David F. Jacobs – Chief Executive Officer

2.

Frank Carter – Chief Operating Officer




Schedules to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 4.1(b): Corporations and Entities Controlled by Deportes




Deportes owns all of the issued and outstanding equity interests in the
following entities:




o         Deportes Media of California, LLC




o         Deportes Media of Dallas, LLC




o         Deportes Media of Florida, LLC




o         Texas Radio Holdings, LLC




Schedules to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 4.2: Equity Capitalization of Deportes




Attached




Schedules to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 4.5: Deportes Financial Information




Attached




Schedules to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 4.6: Subsequent Events




(j)
                                                                                                                                                      
                                                                                                                                                           
                                                        .




(p) As of February 10, 2016, Deportes has incurred approximately $500,000 in
senior secured debt from individual investors.  The loans comprise a portion of
the Equity Offering.  In conjunction with the incurrence of the loans, a
financing statement has been filed by the lenders holding the notes.




Schedules to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 4.7: Outstanding Tax Matters




Deportes has accrued and unpaid payroll tax liabilities that were incurred
during the fourth quarter of 2014 and in 2015.  Deportes is currently working
with the IRS to either (i) repay all outstanding obligations in conjunction with
the Merger or (ii) to put a payment plan in place to satisfy the obligation over
a period of time acceptable to Deportes and the IRS.




Schedules to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 4.9: Deportes Intellectual Property




Subject to the terms and conditions of various license agreements, Deportes is
licensed to use the following names:




Deportesdallas.com




ESPNdeportesmiami.com




ESPNdeporteshouston.com




ESPNdeportessanfrancisco.com




Copaespn.com




Copaespn.net




Copa ESPN




Schedules to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 4.10: Affiliate Transactions




Deportes subleases 50% of the corporate office space that is currently leased to
IBS Group, LLC, an entity owned by David Jacobs.




Deportes currently purchases health insurance and other benefits through IBS
Group, LLC.




Deportes utilizes Agile Bronco, LLC, an entity affiliated with Joseph Harberg,
to provide technology and other services to Deportes.




Deportes is in negotiations for a joint venture relationship with Nexen, LLC, an
entity affiliated with Joseph Harberg, to create Hispanic marketing programs and
events with Advertisers which will require the approval of CornerWorld prior to
consummation.




Schedules to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 4.12: Pending or Threatened Litigation




None, other than with respect to matters described in Schedule 4.7.




Schedules to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 4.13: Employee Benefit Plans




[Deportes existing benefit plans to be listed]




Schedules to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 4.14: Deportes Insurance




[List insurance policies]




Schedules to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 5.2(k): CornerWorld Insurance




[ex10-1_5.jpg]




Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------




Schedule 7.3: Material Transactions




CornerWorld Corporation spun-off its wholly-owned subsidiary, Woodland Holdings
Corporation, to its shareholders of records as of December 31, 2015.  In
addition, CornerWorld may divest its other wholly-owned subsidiaries, Enversa
Companies, LLC and CornerWorld, Inc., on or prior to the Closing Date.




Exhibits to Merger Agreement

 

--------------------------------------------------------------------------------